--------------------------------------------------------------------------------

EXHIBIT 10.3
 
EXECUTION VERSION


 
$1,900,000,000
 
364-DAY BRIDGE TERM LOAN AGREEMENT
 
Dated as of March 28, 2014
 
among
 
UIL HOLDINGS CORPORATION
and
WGP ACQUISITION LLC
as Borrowers


THE BANKS NAMED HEREIN
as Banks
 
and
 
MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent
 

 
MORGAN STANLEY SENIOR FUNDING, INC.
Sole Lead Arranger and Sole Bookrunner


WELLS FARGO BANK, N.A.
as Documentation Agent


and


BANK OF AMERICA, N.A.
and
UNION BANK, N.A.
as Managing Agents

--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
Page
 
 
PRELMINARY STATEMENT:
1
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
1
 
SECTION 1.01. Certain Defined Terms.
1
 
SECTION 1.02. Computation of Time Periods.
16
 
SECTION 1.03. Accounting Terms.
16
 
 
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT
16
 
SECTION 2.01. The Loans.
16
 
SECTION 2.02. Borrowing the Loans.
17
 
SECTION 2.03. Fees.
18
 
SECTION 2.04. Optional Reductions in the Commitments.
18
 
SECTION 2.05. Repayment of Loans.
19
 
SECTION 2.06. Optional Prepayments.
19
 
SECTION 2.07. Interest on Loans.
19
 
SECTION 2.08. Additional Interest on Eurodollar Rate Loans.
19
 
SECTION 2.09. Interest Rate Determination.
20
 
SECTION 2.10. Voluntary Conversion of Loans.
20
 
SECTION 2.11. Mandatory Commitment Reductions and Principal Payments
21
 
SECTION 2.12. Increased Costs.
22
 
SECTION 2.13. Illegality.
23
 
SECTION 2.14. Payments and Computations.
23
 
SECTION 2.15. Sharing of Payments, Etc.
24
 
SECTION 2.16. Taxes.
24
 
 
 
ARTICLE III
 
CONDITIONS PRECEDENT
28
 
SECTION 3.01. Conditions Precedent to Effective Date.
28
 
SECTION 3.02. Closing Date.
28
 
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
30
 
SECTION 4.01. Representations and Warranties of Each Borrower.
30
 
 
 
ARTICLE V
 
COVENANTS OF THE BORROWERS
33
 
SECTION 5.01. Affirmative Covenants.
33
 
SECTION 5.02. Negative Covenants.
36
 
SECTION 5.03. Financial Covenant.
38
 
 
 
ARTICLE VI
 
EVENTS OF DEFAULT
38
 
SECTION 6.01. Events of Default.
38

 
i

--------------------------------------------------------------------------------

ARTICLE VII
 
THE ADMINISTRATIVE AGENT
40
 
SECTION 7.01. Authorization and Action.
40
 
SECTION 7.02. Administrative Agent’s Reliance, Etc.
40
 
SECTION 7.03. MSSF and Affiliates.
40
 
SECTION 7.04. Bank Credit Decision.
41
 
SECTION 7.05. Indemnification.
41
 
SECTION 7.06. Successor Administrative Agent.
41
 
SECTION 7.07. Other Agents.
42
 
 
 
ARTICLE VIII
 
MISCELLANEOUS
42
 
SECTION 8.01. Amendments, Etc.
42
 
SECTION 8.02. Notices, Etc.
43
 
SECTION 8.03. No Waiver; Remedies.
43
 
SECTION 8.04. Costs, Expenses, Taxes and Indemnification.
43
 
SECTION 8.05. Right of Set-off.
45
 
SECTION 8.06. Binding Effect; Participations and Assignments; No Fiduciary
Relationship.
45
 
SECTION 8.07. Confidentiality
49
 
SECTION 8.08. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial;
Certain Disclosures.
50
 
SECTION 8.09. Execution in Counterparts.
51
 
SECTION 8.10. USA PATRIOT Act Notice.
51
 
SECTION 8.11. Defaulting Banks.
51



ii

--------------------------------------------------------------------------------

SCHEDULES
 
 
 
 
 
Schedule I
 
Commitments and Lending Offices
Schedule 4.01(i)
 
Agreements Imposing Dividend Restrictions
Schedule 5.02
 
Existing Liens
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A
 
Notice of Borrowing
Exhibit B
 
Assignment and Assumption
Exhibit C
 
Solvency Certificate
Exhibit D-1
 
Form of U.S. Tax Compliance Certificate
Exhibit D-2
 
Form of U.S. Tax Compliance Certificate
Exhibit D-3
 
Form of U.S. Tax Compliance Certificate
Exhibit D-4
 
Form of U.S. Tax Compliance Certificate
Exhibit E-1
 
Form of Opinion of Counsel of the Borrowers
Exhibit E-2
 
Form of Opinion of In-House Counsel of Parent





i

--------------------------------------------------------------------------------

364-DAY BRIDGE TERM LOAN AGREEMENT


This 364-DAY BRIDGE TERM LOAN AGREEMENT, dated as of March 28, 2014 (this
“Agreement”), among UIL HOLDINGS CORPORATION, a Connecticut corporation (the
“Parent”), WGP ACQUISITION LLC, a Delaware limited liability company (“WGP” and,
together with the Parent, the “Borrowers”), the banks party hereto (the
“Banks”), and MORGAN STANLEY SENIOR FUNDING, INC, as administrative agent (the
“Administrative Agent”).
 

PRELMINARY STATEMENT:
 
WHEREAS, the Borrowers have requested that the Banks agree to make loans to the
Borrowers on the Closing Date to finance, in whole or in part, the acquisition
by WGP of the Acquired Business (as defined below) and to pay fees and expenses
in connection therewith.


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.   Certain Defined Terms.
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Acquired Business” means the natural gas supply, distribution, liquefaction,
and vaporization business and operations, including gas line and equipment
repair and maintenance, and historical gas manufacture and appliance sales, as
conducted by the Seller and the other Business Operators (as defined in the
Acquisition Agreement), primarily located in the City of Philadelphia,
Commonwealth of Pennsylvania.
 
“Acquired Business Material Adverse Effect” means an event, change, effect,
development, occurrence or condition that (alone or together with other similar
events, changes, effects, developments, occurrences or conditions) has a
material adverse effect on (a) the operation, assets, liabilities, financial
condition or results of operations of the Acquired Business taken as a whole or
(b) the ability of Seller to perform its material obligations under the
Acquisition Agreement, including its obligation to complete the transactions
contemplated therein, in each case excluding any event, change, effect,
development, occurrence or condition: (i) described in the Seller Disclosure
Letter (as defined in the Acquisition Agreement) (as in effect on March 2, 2014)
or resulting from or arising out of any action expressly permitted by the
Acquisition Agreement or the Related Documents (as defined in the Acquisition
Agreement) or (subject to the Arranger having provided its written consent
thereto) taken with the written consent of WGP, (ii) in or generally affecting
the economy, the financial or capital or commodities markets, or political,
legislative or regulatory conditions, in each case in the United States or
elsewhere in the world or (iii) resulting from or arising out of (A) any changes
or developments in the gas distribution business, (B) any changes or
developments in prices for oil, natural gas or other commodities or for the
Acquired Business’ raw material inputs and end products, (C) the announcement or
the existence of, compliance with or performance under, the Acquisition
Agreement or the transactions contemplated thereby (including the impact thereof
on the relationships, contractual or otherwise, of the Acquired Business with
employees, labor unions, customers, suppliers or partners), (D) any adoption,
implementation, promulgation, repeal, modification, reinterpretation or proposal
of any Legal

--------------------------------------------------------------------------------

Requirement (as defined in the Acquisition Agreement), (E) any changes in GAAP
or accounting standards or interpretations thereof, (F) earthquakes, any
weather-related or other force majeure event or natural disasters or outbreak or
escalation of hostilities or acts of war or terrorism or (G) any failure by the
Acquired Business to meet any financial projections or forecasts or estimates of
revenues, earnings or other financial metrics for any period (provided that the
exception in this clause (G) shall not prevent or otherwise affect a
determination that any event, change, effect, development, occurrence or
condition underlying such failure has resulted in, or contributed to, an
Acquired Business Material Adverse Effect so long as it is not otherwise
excluded by this definition), to the extent that the events, changes, effects,
developments, occurrences or conditions described in subclauses (ii), (iii)(A),
(iii)(B), (iii)(D)-(iii)(F) do not disproportionately affect the Acquired
Business, taken as a whole, relative to other natural gas distribution
businesses.
 
“Acquisition” means the acquisition by WGP of assets and certain liabilities of
the Acquired Business pursuant to the Acquisition Agreement.
 
“Acquisition Agreement” means the Asset Purchase Agreement, dated as of March 2,
2014, among the Seller, the Parent and WGP, as amended from time to time in
accordance with Section 3.02(b)(ii) hereof.
 
“Acquisition Agreement Representations” means the representations and warranties
made on behalf of or related to the Acquired Business in the Acquisition
Agreement as are material to the interests of the Banks, but only to the extent
that the Parent (or its applicable Subsidiaries) has the right to terminate its
obligation to consummate the Acquisition under the Acquisition Agreement or the
right not to consummate the Acquisition pursuant to the Acquisition Agreement as
a result of a breach of such representations and warranties.
 
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
 
“Agency Fee Letter” means that certain Agency Fee Letter, dated as of the
Effective Date, between the Administrative Agent and the Parent.
 
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
 
“Anti-Money Laundering Laws” means anti-money laundering statutes (including the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Authority)
of jurisdictions where any Borrower or any of its Subsidiaries conducts
business.
 
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Loan and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
 
“Applicable Margin” means with respect to any Base Rate Loan and any Eurodollar
Rate Loan made to any Borrower, at all times during which any Applicable Rating
Level set forth below is in effect for such Borrower, the rate per annum (except
as provided below) for such Type of Loan set forth below next to such Applicable
Rating Level for such Borrower:
2

--------------------------------------------------------------------------------

Applicable Rating Level
   
Applicable Margin
For Eurodollar Rate
Loans
   
Applicable Margin
For Base Rate
Loans
 
1
   
1.25%
 
 
0.25%
 
2
   
1.50%
 
 
0.50%
 
3
   
1.75%
 
 
0.75%
 
4
   
2.25%
 
 
1.25%
 



provided, that each Applicable Margin set forth above will increase, for each
Applicable Rating Level, by (A) if the applicable Borrower’s Reference Ratings
are at least Baa3 by Moody’s or at least BBB- by S&P, 0.25% per annum, or (y)
otherwise, 0.50% per annum, in each case, on the date that is 90 days following
the Closing Date and additionally on each successive 90th day thereafter;
provided, further,  that each Applicable Margin set forth above will
additionally increase, for each Applicable Rating Level, by 2.0% per annum upon
the occurrence and during the continuance of any Event of Default specified in
Section 6.01(f).
 
A change in the Applicable Margin resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
the Reference Ratings that results in a change in the Applicable Rating Level.
 
“Applicable Rating Level” for any Borrower shall be determined in accordance
with the Reference Ratings for such Borrower as follows:
 
Reference Ratings
 
Applicable Rating Level
 
Baa2 or higher by Moody’s or BBB or higher by S&P
 
1
 
Baa3 by Moody’s or BBB- by S&P
 
2
 
Ba1 by Moody’s or BB+ by S&P
 
3
 
Ba2 or lower by Moody’s or BB or lower by S&P or no such Reference Rating
 
4
 



For the purposes of the foregoing, if the Reference Ratings issued by Moody’s or
S&P are not the same (i.e., a “split rating”), the higher of such Reference
Ratings shall control, unless (x) such Reference Ratings differ by more than one
level, in which case the Reference Rating one level below the higher of the two
Reference Ratings shall control or (y) during the initial 89 day period
following the Closing Date, a Reference Rating is below Baa3 or below BBB- (as
applicable), in which case the lower of the two Reference Ratings shall
control.  The Applicable Rating Level for any Borrower shall be redetermined on
the date of announcement of a change in the Reference Ratings for such Borrower.
 
“Approved Fund” means any Fund that is administered or managed by (i) a Bank,
(ii) an Affiliate of a Bank or (iii) an entity or an Affiliate of an entity that
administers or manages a Bank.
 
“Arranger” means MSSF.
3

--------------------------------------------------------------------------------

“Arranger Fee Letter” means that certain Fee Letter, dated as of March 2, 2014,
between the Arranger and the Parent.
 
“Asset Sale” means a disposition (including as a result of a Casualty Event) on
or after March 2, 2014, by either Borrower or any of their respective
Subsidiaries (other than any Regulated Subsidiary) of any property, the Net Cash
Proceeds of which are in excess of both (i) $25,000,000 for any single
transaction or series of related transactions and (ii) $100,000,000 in the
aggregate for all such transactions consummated following such date (other than
the unwinding of any hedging arrangements, the disposition of accounts as part
of collection or the sale of inventory or the disposition of other assets in the
ordinary course of business or among the Parent and/or its Subsidiaries).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.06), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental authority or instrumentality thereof if and for so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm obligations such as those under this Agreement.
 
“Bank Secrecy Act” means the Bank Secrecy Act of 1970, 31 U.S.C. Section 5311 et
seq.
 
“Banks” has the meaning specified in the recital of parties to this Agreement.
 
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:
 
(i)            the rate of interest per annum from time to time published in the
“Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (the “Prime Rate”) (each change in the Prime Rate to be
effective as of the date of publication in The Wall Street Journal of a “Prime
Lending Rate” that is different from that published on the preceding domestic
business day); provided, that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the Prime Lending Rate, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the Prime Lending Rate;
 
(ii)            the sum of 1/2 of 1% per annum plus the Federal Funds Rate; and
 
(iii)            the Eurodollar Rate at 11:00 a.m. (London time) such day for an
Interest Period of one month (or if no such rates are quoted on such day, the
previous day for which quotations are available) (the “One-Month Eurodollar
Rate”) plus 1%; provided, however, that if more than one rate is specified on
such service, the applicable rate shall be the arithmetic mean of all such rates
plus 1%.
4

--------------------------------------------------------------------------------

The Base Rate shall change concurrently with each change in such Prime Rate, the
Federal Funds Rate or the One-Month Eurodollar Rate, as the case may be.
 
“Base Rate Borrowing” means a Borrowing composed of Base Rate Loans.
 
“Base Rate Loan” means a Loan that bears interest as provided in
Section 2.07(a).
 
“Berkshire Gas” means The Berkshire Gas Company, a Massachusetts gas company.
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrowing” means a borrowing by a Borrower consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having Interest Periods
of the same duration, made by each of the Banks pursuant to Section 2.01 or
Converted pursuant to Section 2.09 or 2.10.
 
“Business Day” means a day of the year other than a Saturday, Sunday or a public
or bank holiday in New York City or Connecticut, and, if the applicable Business
Day relates to any Eurodollar Rate Loans, on which dealings are carried on in
the London interbank market.
 
“Casualty Event” means any loss, damage or destruction of either Borrower’s or
its Subsidiaries’ (other than any Regulated Subsidiary) property that is insured
or the condemnation of either Borrower’s or its Subsidiaries’ (other than any
Regulated Subsidiary) property.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means (i) the Parent shall fail to own 100% of the common
equity interests in WGP, UI, Southern Connecticut Gas, Connecticut Natural Gas
or Berkshire Gas, free and clear of all Liens and encumbrances, or (ii) the
occurrence, after the date of this Agreement, of (A) any Person or two or more
Persons acting in concert acquiring beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of securities of the
Parent (or other securities convertible into such securities) representing 50%
or more of the combined voting power of all securities of the Parent entitled to
vote in the election of directors; or (B) individuals who at the beginning of
the term of this Agreement were directors ceasing for any reason to constitute a
majority of the Board of Directors of the Parent unless the Persons replacing
such individuals were nominated by the stockholders or the Board of Directors of
the Parent in accordance with the Parent’s bylaws; or (C) any Person or two or
more Persons acting in concert acquiring by contract or otherwise, or entering
into a contract or arrangement which upon consummation will result in its or
their acquisition of, or control over, securities of the Parent (or other
securities convertible into such securities) representing 50% or more of the
combined voting power of all securities of the Parent entitled to vote in the
election of directors.
5

--------------------------------------------------------------------------------

“Closing Date” means the first date on which all of the conditions set forth in
Section 3.02 are satisfied (or waived in accordance with Section 8.01).
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations thereunder.
 
“Commitment” means, as to any Bank, the obligation of such Bank to make Loans to
any Borrower pursuant to Section 2.01 in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Bank’s name on
Schedule I hereto or in the Assignment and Assumption to which such Bank is a
party, as such amount may be reduced pursuant to the terms of this Agreement.
 
“Commitment Fees” has the meaning specified in Section 2.03(b).
 
“Commitment Percentage” means, as to any Bank as of any date of determination,
the percentage describing such Bank’s pro rata share of the Commitments on such
date.
 
“Commitment Termination Date” means 11:59 p.m. (New York City time) on March 31,
2015; provided, that in the event that the End Date (as defined in the
Acquisition Agreement) is extended on one or more occasions (as notified by the
Parent to the Administrative Agent) to a date that is not later than June 30,
2015 (the “Extended Date”) solely on account of pending regulatory approvals
pursuant to the terms of the Acquisition Agreement as in effect March 2, 2014,
the Commitment Termination Date shall be such Extended Date.
 
“Committed Financing” means any committed but unfunded term loan or private
placement agreement in connection with financing the Acquisition.
 
“Communications” has the meaning specified in Section 8.02(b).
 
“Connecticut Natural Gas” means the Connecticut Natural Gas Corporation, a
Connecticut corporation.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Capital” of any Borrower means the sum of (i) Consolidated Debt of
such Borrower and (ii) the consolidated equity of all classes of stock (whether
common, preferred or preference) of such Borrower, in each case determined in
accordance with GAAP, except that unrealized gains and losses reflected in other
comprehensive income in respect of qualified and non-qualified defined benefit
pension plans, as well as other post-retirement benefit plans of such Borrower
and its Consolidated Subsidiaries, for any period shall be excluded for purposes
of such determination.
 
“Consolidated Debt” of any Borrower means the total principal amount of all Debt
of such Borrower and its Consolidated Subsidiaries.
 
“Consolidated Subsidiary” means, with respect to any Person at any time, any
Subsidiary or other Person the accounts of which would be consolidated with
those of such first Person in its consolidated financial statements in
accordance with GAAP.
6

--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type pursuant to Section 2.09 or 2.10 or the
selection of a new, or the renewal of the same, Interest Period for Eurodollar
Rate Loans pursuant to Section 2.09 or 2.10.
 
“Credit Parties” means the Administrative Agent and the Banks.
 
“Debt” of any Person means, without duplication, (i)  all indebtedness of such
Person for borrowed money, (ii) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(iii) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (iv) all obligations of such Person as lessee under
leases that have been, in accordance with GAAP, recorded as capital leases,
(v) all obligations of such Person in respect of reimbursement agreements with
respect to acceptances, letters of credit (other than trade letters of credit)
or similar extensions of credit, (vi) all reasonably quantifiable obligations
under indemnities or under support or capital contribution agreements and other
reasonably quantifiable obligations (contingent or otherwise) to purchase or
otherwise to assure a creditor against loss in respect of, or to assure an
obligee against loss in respect of, all Debt of others referred to in clauses
(i) through (v) above guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (A) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (C) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(D) otherwise to assure a creditor against loss, and (vii) preferred securities
issued by any Consolidated Subsidiary of the Borrower held directly or
indirectly by any person other than the Parent; provided, however, for the
avoidance of doubt, “Debt” shall not include any obligation of any Person under
indemnities, reimbursement agreements or similar arrangements with respect to
surety bonds and other performance guaranties.
 
“Debt Issuance” means the borrowing or other incurrence of Debt (including the
sale or issuance of debt securities), in each case, by either Borrower or its
Subsidiaries (other than any Regulated Subsidiary), except Excluded Debt.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that (i) has failed, within three Business Days after the date required
to be funded or paid, (A) to fund any portion of its Loans or (B) to pay over to
any Credit Party any other amount required to be paid by it under this
Agreement, unless, in the case of clause (A) above, such Bank notifies the
Administrative Agent in writing that such failure is the result of such Bank’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(ii) has notified the Borrowers or any Credit Party in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (iii) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Bank that it will comply with its obligations to fund
prospective Loans, provided that such Bank shall cease to be a Defaulting Bank
7

--------------------------------------------------------------------------------

pursuant to this clause (iii) upon such requesting party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (iv) has become the subject of a Bankruptcy Event.
 
“Disqualified Institution” means (i) competitors of the Parent or any of its
Subsidiaries or the Acquired Business or its Subsidiaries, identified in writing
by the Parent to the Administrative Agent from time to time (it being understood
that notwithstanding anything herein to the contrary, in no event shall a
supplement apply retroactively to disqualify any parties that have previously
acquired an assignment or participation interest hereunder that is otherwise
permitted hereunder, but upon the effectiveness of such designation, any such
party may not acquire any additional Commitments, Loans or participations) or
(ii) affiliates of any such competitors clearly identifiable by name.
 
“Documentation Agent” means Wells Fargo Bank, N.A.
 
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule I
hereto or such other office of such Bank as such Bank may from time to time
specify to the Borrowers and the Administrative Agent.
 
“Duration Fees” has the meaning specified in Section 2.03(a).
 
“Effective Date” means the first date on which the conditions set forth in
Section 3.01 are satisfied (or waived in accordance with Section 8.01).
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.06(b)(iii)).
 
“Environmental Event” with respect to any Borrower means (i) the generation,
storage, disposal, removal, transportation or treatment of Hazardous Materials
in violation of applicable law (A) on any real property owned, occupied or
operated by such Borrower or any Person for whose conduct such Borrower is
responsible (“Real Property”), or (B) in the vicinity of any Real Property,
which through soil or ground water migration is reasonably likely to come to be
located at or on such Real Property; (ii) the receipt by such Borrower of any
written notice or claim of any violation of any Environmental Law or of any
action based upon nuisance, negligence or other tort theory alleging liability
on the basis of improper generation, storage, disposal, removal, transportation
or treatment of Hazardous Materials on any Real Property; or (iii) the presence
or release of Hazardous Materials at or from any Real Property, that has
resulted in contamination or deterioration of any portion of such property in or
to a level of contamination greater than the levels permitted or established by
any governmental authority having jurisdiction over the Borrower or any Real
Property.
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, judgments, orders, decrees, and permits and all other
governmental rules, concessions, grants, franchises, licenses, agreements or
other governmental restrictions relating to the environment or the release of
any materials into the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Clean Water Act (33 U.S.C. Sections 1251 et seq.), the Clean Air
Act (42 U.S.C. Sections 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. Sections 1801 et seq.), and the Resource Conservation and Recovery Act
(42 U.S.C. Sections 6901 et seq.).
8

--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“Equity Issuance” means the issuance of any Equity Interest of either Borrower
or its Subsidiaries (other than any Regulated Subsidiary) to any Person other
than (i) pursuant to any employee equity compensation plan or agreement or other
employee equity compensation arrangement, any employee benefit plan or agreement
or other employee benefit arrangement or any non-employee director equity
compensation plan or agreement or other non-employee director equity
compensation arrangement or pursuant to the exercise or vesting of any employee
or director stock options, restricted stock units, warrants or other equity
awards and (ii) pursuant to any “at the market” or “dribble out” programs not to
exceed, in the case of this clause (ii), $65,000,000 in the aggregate.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of notice of intent to terminate such Plan, pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (iii) the cessation of operations at a
facility in the circumstances described in Section 4062(e) of ERISA; (iv) the
withdrawal by the Borrower or an Affiliate of the Borrower from a
Multiple-Employer Plan during a plan year for which it was a “substantial
employer”, as defined in Section 4001(a)(2) of ERISA; (v) the failure by the
Borrower or an Affiliate of the Borrower to make a payment to a Plan required
under Section 303(k) of ERISA, which Section imposes a Lien for failure to make
required payments; (vi) the adoption of an amendment to a Plan requiring the
provision of security to such Plan, pursuant to Section 307 of ERISA; or
(vii) the institution by the PBGC of proceedings to terminate a Plan, pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, a Plan, and, in the case of any
event described in clause (ii), (iv), (v), (vi) or (vii), the then-present value
of such Plan’s vested benefits exceeds the then-current value of assets
accumulated in such Plan by more than $10,000,000 (or in the case of withdrawal
of a “substantial employer” (as defined in Section 4001(a)(2) of ERISA), the
withdrawing employer’s proportionate share of such excess shall exceed such
amount) and, in any other case, the net liability of any Borrower and its
affiliates in respect of such event exceeds $10,000,000.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on Schedule
I hereto, or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative Agent.
 
“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate Loan
comprising part of the same Borrowing an interest rate per annum equal to the
rate appearing on Page LIBOR01 of the Reuters screen (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time) at 11:00 a.m. (London time), two Business Days prior to the
commencement of such Interest Period, for dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not
9

--------------------------------------------------------------------------------

available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate (rounded upward to the nearest 1/16 of 1%) at which
deposits in U.S. dollars of $5,000,0000 for delivery on the first day of such
Interest Period and with a term equivalent to such Interest Period would be
offered by MSSF’s (or its Affiliate’s) principal London branch to major banks in
the London interbank eurodollar market at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period; subject, however, to the provisions of Section 2.09 hereof.
 
“Eurodollar Rate Borrowing” means a Borrowing composed of Eurodollar Rate Loans.
 
“Eurodollar Rate Loan” means a Loan that bears interest as provided in Section
2.07(b).
 
“Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period for any
Eurodollar Rate Loan means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
 
“Event of Default” has the meaning specified in Section 6.01.
 
“Excluded Debt” means (i) intercompany Debt among the Parent and/or its
Subsidiaries, (ii) credit extensions under the Existing Credit Agreement;
provided that the aggregate commitments and principal amounts funded thereunder
do not exceed $800,000,000, (iii) issuances by the Parent and any of its
Subsidiaries under short term commercial paper programs, (iv) ordinary course
letter of credit facilities, overdraft protection and short term working capital
facilities, capital leases, financial leases, hedging and cash management and
purchase money and equipment financings, (v) the Loans and (vi) other Debt
(excluding any Securities and any Debt pursuant to any WGP Indenture) in an
aggregate principal amount up to $50,000,000.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (A) such Bank acquires such interest in the Loan
or Commitment (other than pursuant to an assignment requested by the Parent
under Section 8.06(f)) or (B) such Bank changes its Applicable Lending Office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Bank’s assignor immediately
before such Bank became a party hereto or to such Bank immediately before it
changed its Applicable Lending Office, (iii) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (iv) any U.S. federal
withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of November 30, 2011 by and among the Parent, the borrowers party
thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as such agreement may be amended (including by
10

--------------------------------------------------------------------------------

Amendment No. 1 thereto dated March 17, 2014), extended, replaced, refinanced or
renewed from time to time.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fee Letters” means the Agency Fee Letter and the Arranger Fee Letter.
 
“Foreign Lender” means a Bank that is not a U.S. Person.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” has the meaning specified in Section 1.03.
 
“GASB” means the accounting standards promulgated by the Government Accounting
Standards Board.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Hazardous Materials” means any solid wastes, toxic or hazardous substances,
wastes or contaminants, polychlorinated biphenyls, paint containing lead, urea,
formaldehyde foam insulation and discharges of sewage or effluent, as any of
such terms is defined from time to time in or for the purposes of any
Environmental Laws, friable asbestos, pesticides, petroleum or petroleum
products.
 
“Indemnified Person” has the meaning specified in Section 8.04(c).
 
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.
 
“Information” has the meaning specified in Section 8.07(b).
 
“Interest Period” means, for each Eurodollar Rate Loan constituting part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate Loan
or the date of the Conversion of any Loan into such a Eurodollar Rate Loan and
ending on the last day of the period selected by the applicable Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the
11

--------------------------------------------------------------------------------

last day of the immediately preceding Interest Period and ending on the last day
of the period selected by such Borrower pursuant to the provisions below.  The
duration of each such Interest Period shall be one, two, three or six months or
such other periods acceptable to all the Banks, as the applicable Borrower may
select, upon notice received by the Administrative Agent in accordance with
Section 2.02(a) or Section 2.10; provided, however, that:
 
(i)            the duration of any Interest Period that commences before the
Maturity Date and otherwise ends after the Maturity Date shall end on the
Maturity Date;
 
(ii)            if any Interest Period begins on a day for which there is no
corresponding day in the calendar month during which such Interest Period is to
end, such Interest Period shall end on the last Business Day of such month; and
 
(iii)            whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.
 
“IRS” means the United States Internal Revenue Service.
 
“Lien” has the meaning specified in Section 5.02(a).
 
“Loan” means a loan by a Bank to a Borrower as part of a Borrowing and refers to
a Base Rate Loan or a Eurodollar Rate Loan, each of which shall be a “Type” of
Loan.
 
“Loan Document” means this Agreement, any agreement referred to in Section 2.03
and any promissory notes delivered pursuant to Section 2.01(b).
 
“Majority Banks” means at any time, if there are Loans outstanding, Banks
holding in excess of 50% of the Loans then outstanding, or, if there are no
Loans outstanding, Banks holding in excess of 50% of the Commitments.
 
“Managing Agents” means Bank of America, N.A. and Union Bank, N.A.
 
“Maturity Date” means the date that is (x) 364 days from the Closing Date or, if
such date is not a Business Day, then the immediately preceding Business Day or
(y) the earlier date of acceleration of the Loans pursuant to Section 6.01
hereof.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“MSSF” means Morgan Stanley Senior Funding, Inc.
 
“Multiple-Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of any Borrower or an
Affiliate of such Borrower and at least one Person other than such Borrower and
its Affiliates or (ii) was so maintained and in respect of which such Borrower
or an Affiliate of such Borrower could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
 
“Net Cash Proceeds” means with respect to any Asset Sale, Equity Issuance or
Debt Issuance (a) the cash proceeds (including, in the case of any Casualty
Event, insurance, condemnation or similar
12

--------------------------------------------------------------------------------

proceeds) actually received (including, in the case of any Equity Issuance or
Debt Issuance, upon release from any escrow (and the term “receives” as used in
Section 2.11(b) shall be construed accordingly)) in respect of such event,
including any cash received in respect of any non-cash proceeds (but only as and
when received) net of (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses, including attorney, accountant, auditor, printer, SEC
filing, brokerage, consultant, investment banking, advisory, placement, arranger
or underwriting fees and expenses and any other customary fees and expenses
actually incurred by either Borrower and its Subsidiaries in connection with
such event, (ii) survey costs, title insurance premiums, and search and
recording charges, (iii) the amount of all Taxes, including sales, transfer,
deed or mortgage recording taxes, paid or payable by either Borrower and its
Subsidiaries as a result thereof, and any other payment required by applicable
law, rule or regulation as a result of such event, and (iv) in the case of an
Asset Sale, (A) the amount of all payments required to be made by either
Borrower and its Subsidiaries as a result of such event to repay indebtedness or
pay other obligations in each case secured by such assets and (B) the amount of
any reserves established by either Borrower and its Subsidiaries, in accordance
with GAAP as in effect in the United States from time to time, to fund purchase
price adjustment, indemnification and similar contingent liabilities in
connection therewith; provided that if either Borrower or any of its
Subsidiaries receive proceeds that would otherwise constitute Net Cash Proceeds
from any Asset Sale, then the applicable Borrower or its applicable Subsidiary
may use, or commit to use, any portion of such proceeds (the “Reinvestment
Amount”) to acquire, construct, improve, upgrade or repair assets useful in the
business of such Borrower or such Subsidiary, and in each case, the Reinvestment
Amount shall not constitute Net Cash Proceeds until, and except to the extent
(but shall then be deemed to have been received to such extent and shall
constitute Net Cash Proceeds and not be covered by this proviso), not so used
within the 270-day period of receipt of such proceeds (unless committed
(pursuant to a binding agreement) within such 270-day period to be so used and
so used within 90 days following the end of such 270-day period).  For purposes
of this definition, in the event any contingent liability reserve established
with respect to any event as described in clause (b)(iv)(B) above shall be
reduced, the amount of such reduction shall, except to the extent such reduction
is made as a result of a payment having been made in respect of the contingent
liabilities with respect to which such reserve has been established, be deemed
to be receipt, on the date of such reduction, of Net Cash Proceeds in respect of
such event.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a) hereof.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.06(f)).
 
“Parent” has the meaning specified in the recital of parties to this Agreement.
 
“Participant” has the meaning specified in Section 8.06(d).
 
“Participant Register” has the meaning specified in Section 8.06(d).
13

--------------------------------------------------------------------------------

“Patriot Act” has the meaning specified in Section 3.02(h).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.
 
“Plan” means a Single-Employer Plan or a Multiple-Employer Plan.
 
“Platform” has the meaning specified in Section 8.02(b).
 
“Recipient” means (i) the Administrative Agent and (ii) any Bank, as applicable.
 
“Regulated Subsidiary” means each of UI, Southern Connecticut Gas, Connecticut
Natural Gas and Berkshire Gas.
 
“Reference Ratings” means, with respect to any Borrower, the ratings assigned by
S&P and Moody’s to the long-term senior unsecured non-credit enhanced debt of
such Borrower (the “Borrower Debt”); provided that:
 
(i)            if neither S&P nor Moody’s maintains a rating on the Borrower
Debt of a Borrower, then the Reference Ratings shall be based on the ratings
assigned by Moody’s and S&P to the long-term senior secured debt (the “Secured
Debt”) of such Borrower, but such ratings shall be deemed to correspond to the
Applicable Rating Level that is one level lower than the level that would
otherwise correspond to such Secured Debt ratings;
 
(ii)            if neither S&P nor Moody’s maintains a rating on the Borrower
Debt of a Borrower or on the Secured Debt of a Borrower, then the Reference
Rating of such Borrower shall be based on such Borrower’s long-term
corporate/issuer ratings maintained by S&P and Moody’s; and
 
(iii) if either S&P or Moody’s fails to provide a rating referred to in clauses
(i) or (ii) above, then it shall be deemed to have provided a Reference Rating
corresponding to the lowest Applicable Rating Level.
 
“Register” has the meaning specified in Section 8.06(c).
 
“Requesting Person” has the meaning specified in Section 5.01(e).
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., or any successor thereto.
 
“Sanctions” means sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union or Her Majesty’s Treasury.
 
“Securities” means a combination of equity securities, equity-linked securities,
debt securities and term loans issued by either Borrower to finance the
Acquisition.
 
“Securities Act” means the Securities Act of 1933, as amended.
14

--------------------------------------------------------------------------------

“Seller” means The City of Philadelphia, a corporation and body politic and a
political subdivision of the Commonwealth of Pennsylvania.
 
“Single-Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of a Borrower or an
Affiliate of such Borrower and no Person other than such Borrower and its
Affiliates, or (ii) was so maintained and in respect of which such Borrower or
an Affiliate of such Borrower could have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.
 
“Solvent” means, with respect to each Borrower, (a) the fair value of the assets
of such Borrower and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of such Borrower
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) such Borrower
and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured and (d) such Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital.  For the purposes of the
foregoing, the amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.
 
“Solvency Certificate” a solvency certificate substantially in the form attached
hereto as Exhibit C.
 
“Southern Connecticut Gas” means The Southern Connecticut Gas Company, a
Connecticut corporation.
 
“Specified Default” means any Default or Event of Default under Sections
6.01(a), (c) (other than breach of the financial covenant in Section 5.03), (d)
(limited to breach of the covenant in Section 5.01(b) to maintain the corporate
existence of the Parent and WGP), (e) (limited to cross-payment default with
respect to other Debt in an aggregate principal or notional amount of at least
$50,000,000) and (f) (limited to the events specified therein with respect to
the Parent or WGP).
 
“Specified Representations” means the representations and warranties in Sections
4.01(a)(i), (b)(i) and (ii) (limited in the case of clause (y) thereof to
material laws, rules, regulations, orders or judgments, and in the case of
clause (z) thereof, to contractual restrictions under an agreement or instrument
governing Debt in an outstanding or committed principal amount of at least
$50,000,000), (c), (d), (e), (k), (l), (q) and (r).
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (i) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (iii) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
15

--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Type” has the meaning assigned to such term in the definition of “Loan” when
used in such context.
 
“UI” means The United Illuminating Company, a specially chartered Connecticut
corporation.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.16(f)(ii)(B)(2).
 
“WGP” has the meaning specified in the recital of parties to this Agreement.
 
“WGP Indenture” means any indenture pursuant to which WGP issues first mortgage
bonds that are secured by the property of WGP and its Subsidiaries, as such
indenture may be amended, supplemented or replaced from time to time.
 
“Withholding Agent” means the Borrowers and the Administrative Agent.
 
SECTION 1.02.   Computation of Time Periods.
 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.
 
SECTION 1.03.   Accounting Terms. 
 
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in Section
4.01(e) hereof (“GAAP”).
 
ARTICLE II
AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT
 
SECTION 2.01.   The Loans.
 
(a)    Each Bank severally and not jointly agrees, on the terms and conditions
set forth in this Agreement, to make the Loans to the Borrowers on the Closing
Date in an aggregate principal amount not to exceed the amount of such Bank’s
Commitment; provided that the aggregate amount of Loans made to WGP on the
Closing Date shall not exceed $950,000,000 (as such amount may be reduced in
accordance with Section 2.11(b)(A)(x)).  Any amount borrowed under this Section
2.01(a) and subsequently repaid or prepaid may not be re-borrowed.  Each Bank’s
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to any funding of such Bank’s Commitment on the Closing
Date (whether or not fully drawn).  Each Base Rate Borrowing shall be in an
integral multiple of $1,000,000, and each Eurodollar Rate Borrowing shall be in
an aggregate amount not less than $5,000,000, or an integral multiple of
$1,000,000 in excess thereof.  Each Borrowing shall consist of Loans of the same
Type and, in the case of Eurodollar Rate Loans, having Interest Periods of the
same
16

--------------------------------------------------------------------------------

duration, made on the same day to a single Borrower by the Banks ratably
according to their respective Commitments.
 
(b)    Any Bank may request that any Loans made by it be evidenced by one or
more promissory notes.  In such event, each Borrower shall prepare, execute and
deliver to such Bank one or more promissory notes payable to the order of such
Bank (or, if requested by such Bank, to such Bank and its assignees) and in a
form approved by the Administrative Agent.
 
SECTION 2.02.   Borrowing the Loans.
 
(a)    Each Borrowing shall be made on notice, given not later than 11:00 A.M.
(New York City time) one Business Day prior to the date of a proposed Base Rate
Borrowing or on the third Business Day prior to the date of a proposed
Eurodollar Rate Borrowing, by the applicable Borrower to the Administrative
Agent, which shall give to each Bank prompt notice thereof by telecopier, telex
or cable.  Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
telecopier, telex or cable, confirmed immediately in writing, in substantially
the form of Exhibit A hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Loans constituting such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Eurodollar Rate Borrowing,
the initial Interest Period for each of the Loans constituting such Borrowing. 
Each Bank shall, before 12:00 noon (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at its address referred to in Section 8.02 such Bank’s
ratable portion of such Borrowing, in same day funds.  After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the applicable Borrower at the Administrative Agent’s aforesaid
address.
 
(b)    Each Notice of Borrowing shall be irrevocable and binding on the Borrower
that delivers such Notice of Borrowing.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Loans, the applicable Borrower shall indemnify each Bank against any loss, cost
or expense incurred by such Bank as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (but excluding loss of anticipated profits), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Bank to fund the Loan to be made by such Bank as part of such Borrowing
when such Loan, as a result of such failure, is not made on such date.
 
(c)    Unless the Administrative Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrowers on such date a
corresponding amount.  If and to the extent that such Bank shall not have so
made such ratable portion available to the Administrative Agent, such Bank and
the applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of such Borrower, the interest rate applicable at the time to Loans constituting
such Borrowing and (ii) in the case of such Bank, the Federal Funds Rate.  If
such Bank shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Bank’s Loan as part of such
Borrowing for purposes of this Agreement.
17

--------------------------------------------------------------------------------

(d)    The failure of any Bank to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Loan on the date of such Borrowing, but no Bank shall be responsible
for the failure of any other Bank to make the Loan to be made by such other Bank
on the date of any Borrowing.
 
SECTION 2.03.   Fees.
 
(a)    Each Borrower agrees to pay to the Administrative Agent for the account
of each Bank duration fees (the “Duration Fees”) in amounts equal to the
percentage, as determined based on such Borrower’s Reference Ratings in
accordance with the grid below, of the principal amount of the Loan to such
Borrower held by such Bank outstanding at the close of business, New York City
time, on each date set forth in the grid below.  Such Duration Fees shall be
payable on the dates set forth in the grid below.
 

Borrower’s Reference
Ratings
(Moody’s or S&P)
 
Duration Fees
   
90 days
after
 Closing
 Date
   
180 days
 after
Closing
Date
   
270 days
 after
Closing
Date
 
Rating Level 1: ³  Baa3/BBB-
 
0.50%
 
 
0.75%
 
 
1.00%
 
Rating Level 2: < Baa3/BBB-
 
1.00%
 
 
1.25%
 
 
1.50%
 

 
For the purposes of calculating Duration Fees pursuant to the foregoing, if the
Reference Ratings issued by Moody’s or S&P are not the same (i.e., a “split
rating”), the higher of such Reference Ratings shall control, unless such
Reference Ratings differ by more than one level, in which case the Reference
Ratings one level below the higher of the two Reference Ratings shall control.
 
(b)    Except with respect to any Defaulting Bank as set forth in Section
8.11(a), the Parent agrees to pay (or cause to be paid) to the Administrative
Agent for the account of each Bank commitment fees (the “Commitment Fees”) at a
rate per annum equal to 0.175% times the daily average undrawn Commitment of
such Bank accruing during the period from and including May 1, 2014 to and
including the date on which the Commitments are terminated pursuant to this
Agreement.  The Commitment Fees shall be payable quarterly in arrears on the
last day of March, June September and December and on the date on which all of
the Commitments terminate, commencing on the first such date to occur after the
Effective Date (but in no event prior to May 1, 2014).
 
(c)    The Parent also agrees to pay (or cause to be paid) to the Administrative
Agent, the Arranger and the Banks any applicable fees respectively required to
be paid to them in such amounts and payable at such times as set forth in the
Fee Letters.


SECTION 2.04.   Optional Reductions in the Commitments.
 

The Parent shall have the right, upon at least three Business Days’ notice to
the Administrative Agent, to terminate in whole or reduce ratably in part the
unused portions of the respective Commitments of the Banks, provided, that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.  Once terminated or reduced, a
Commitment may not be
18

--------------------------------------------------------------------------------

reinstated.  The Administrative Agent shall promptly notify each Bank of any
reduction in the Commitments pursuant to this Section 2.04.
 
SECTION 2.05.   Repayment of Loans.
 
Each Borrower shall repay to the Administrative Agent for the ratable account of
the Banks on the Maturity Date the aggregate principal amount of the Loans made
to such Borrower then outstanding.
 
SECTION 2.06.   Optional Prepayments.
 
Upon notice, given not later than 11:00 a.m. (New York City time) on the date of
a proposed prepayment for Base Rate Loans and on the third Business Day prior to
the date of such prepayment for Eurodollar Rate Loans, each Borrower may, and if
such notice is given such Borrower shall, prepay the outstanding principal
amounts of the Loans constituting part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (i) each partial prepayment
shall be in an aggregate principal amount not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, if less, the aggregate
amount of all Loans constituting the same Borrowing), and (ii) in the case of
any such prepayment of a Eurodollar Rate Loan, such Borrower shall be obligated
to reimburse the Banks in respect thereof pursuant to Section 8.04(b).  Except
as provided in this Section 2.06 or Section 2.11, no Borrower shall have any
right to prepay any principal amount of any Loans.  Subject to Section 8.11,
each prepayment pursuant to this Section 2.06 shall be applied to the Loans made
to such Borrower ratably among the Banks in accordance with their respective
portions thereof.
 
SECTION 2.07.   Interest on Loans.
 
Each Borrower shall pay interest on the unpaid principal amount of each Loan
made by each Bank to such Borrower from the date of such Loan until such
principal amount shall be paid in full, at the following rates per annum:
 
(a)    Base Rate Loans.  If such Loan is a Base Rate Loan, a rate per annum
equal at all times to the Base Rate plus the Applicable Margin for such
Borrower, payable quarterly in arrears on the last day of each March, June,
September and December during the term hereof, on the Maturity Date and on the
date such Base Rate Loan shall be Converted or paid in full.
 
(b)    Eurodollar Rate Loans.  If such Loan is a Eurodollar Rate Loan, a rate
per annum equal at all times during the Interest Period for such Loan to the
Eurodollar Rate for such Interest Period plus the Applicable Margin for such
Borrower, payable on the last day of such Interest Period, provided, however,
that if the Interest Period for such Loan is greater than three months then
interest shall also be payable at the end of each three month interval following
the date of such Loan.
 
(c)    Rates Applicable to Overdue Amounts.  Notwithstanding anything to the
contrary contained herein, any amount payable by any Borrower hereunder that is
not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest from the date when due until paid in full at a rate equal at
all times to the sum of the Base Rate plus the Applicable Margin in effect for
the applicable Borrower, plus 2% per annum, payable upon demand.


SECTION 2.08.   Additional Interest on Eurodollar Rate Loans.
19

--------------------------------------------------------------------------------

Each Borrower shall pay to each Bank, so long as such Bank shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurodollar Rate Loan of such Bank made to such Borrower, from the
date of such Loan until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(i) the Eurodollar Rate for the Interest Period for such Loan from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Bank for such Interest Period,
payable on each date on which interest is payable on such Loan.  Such additional
interest shall be determined by such Bank and notified to the applicable
Borrower through the Administrative Agent.
 
SECTION 2.09.   Interest Rate Determination.
 
(a)    The Administrative Agent shall give prompt notice to the applicable
Borrower and the Banks of the applicable interest rate determined by the
Administrative Agent for purposes of Section 2.07(a) or (b) hereof.
 
(b)    If, with respect to any Eurodollar Rate Loans, (i) the Administrative
Agent shall have determined (which determination shall be conclusive and binding
upon the Borrowers) that, by reason of circumstances affecting the relevant
interbank market, adequate means do not exist for ascertaining the Eurodollar
Rate for such Interest Period, or (ii) the Majority Banks notify the
Administrative Agent that the Eurodollar Rate for any Interest Period for such
Loans will not adequately reflect the cost to such Majority Banks of making,
funding or maintaining their respective Eurodollar Rate Loans for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrowers and the
Banks, whereupon:
 
(i)             each Eurodollar Rate Loan will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Loan, and
 
(ii)            the obligation of the Banks to make, or to Convert Loans into,
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrowers and the Banks that the circumstances causing such
suspension no longer exist.
 
(c)    If the applicable Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Loans in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify such Borrower and the Banks, and
such Loans will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Loans.
 
(d)    On the date on which the aggregate unpaid principal amount of Loans
constituting any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $1,000,000, such Loans shall, if they are Eurodollar
Rate Loans, automatically Convert into Base Rate Loans, and on and after such
date the right of the applicable Borrower to Convert such Loans into Eurodollar
Rate Loans shall terminate; provided, however, that if and so long as each such
Loan shall be of the same Type and have the same Interest Period as Loans
constituting another Borrowing or other Borrowings made to such Borrower, and
the aggregate unpaid principal amount of all such Loans shall equal or exceed
$1,000,000, such Borrower shall have the right to continue all such Loans as, or
to Convert all such Loans into, Loans of such Type having such Interest Period.
 
SECTION 2.10.   Voluntary Conversion of Loans.
20

--------------------------------------------------------------------------------

So long as no Event of Default with respect to a Borrower or event that would
constitute an Event of Default with respect to such Borrower but for the
requirement that notice be given or time elapse or both has occurred and is
continuing, then such Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.09 and 2.13 hereof, Convert all Loans of one Type
constituting the same Borrowing into Loans of another Type or Loans of the same
Type to a new Interest Period; provided, however, that any Conversion of any
Eurodollar Rate Loans into Base Rate Loans or Eurodollar Rate Loans into
Eurodollar Rate Loans having new Interest Periods shall be made on, and only on,
the last day of an Interest Period for such Eurodollar Rate Loans, unless such
Borrower shall also reimburse the Banks in respect thereof pursuant to Section
8.04(b) hereof on the date of such Conversion.  Each such notice of a Conversion
shall, within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Loans to be Converted, and (iii) if such Conversion is into
or relating to Eurodollar Rate Loans, the duration of the Interest Period for
each such Loan.  The Administrative Agent shall promptly notify each Bank of any
notice received from a Borrower pursuant to this Section 2.10.
 
SECTION 2.11.   Mandatory Commitment Reductions and Principal Payments
 
(a)    Unless previously terminated, the Commitments shall terminate on the
first to occur of (i) the consummation of the Acquisition without the borrowing
of the Loans, (ii) the valid termination of the Acquisition Agreement in
accordance with its terms and (iii) the Commitment Termination Date.
 
(b)    In the event that either Borrower or its Subsidiaries (other than a
Regulated Subsidiary) receives any Net Cash Proceeds arising from any Debt
Issuance, Equity Issuance or Asset Sale (i) during the period commencing on
March 2, 2014 and ending on the Closing Date, then the Commitments shall be
automatically reduced in an amount equal to 100% of such Net Cash Proceeds on
the date of receipt by such Borrower or such Subsidiary of such Net Cash
Proceeds, or (ii) after the Closing Date, then such Borrower shall prepay the
Loans in an amount equal to 100% of such Net Cash Proceeds not later than five
Business Days following the receipt by such Borrower or such Subsidiary of such
Net Cash Proceeds.  For the purposes of the foregoing, (A) any Net Cash Proceeds
received by WGP or any of its Subsidiaries shall only be applied (x) prior to
the Closing Date, to reduce the portion of the Commitments available to be drawn
by WGP or (y) thereafter, to prepay the Loans of WGP, and (B) any Net Cash
Proceeds received by the Parent and its Subsidiaries (other than WGP or any of
its Subsidiaries or any Regulated Subsidiary) shall be applied (x) prior to the
Closing Date, to reduce the aggregate amount of the Commitments or (y)
thereafter, first, to prepay the Loans of the Parent until repaid in full and
second, to prepay the Loans of WGP.  Each Borrower shall promptly notify the
Administrative Agent of the receipt by such Borrower or its Subsidiary of any
such Net Cash Proceeds and the Administrative Agent will promptly notify each
Bank of its receipt of each such notice.
 
(c)    If the Parent or any of its Subsidiaries (other than a Regulated
Subsidiary) enters into any Committed Financing prior to the Closing Date and
the Parent reasonably determines that the conditions to availability thereunder
are no more restrictive than the conditions precedent set forth in Section 3.02,
then the Parent shall promptly notify the Administrative Agent of such Committed
Financing and the Commitments shall be automatically reduced by the committed
principal amount (less original issue discount, if any) of such Committed
Financing on the date such notification is received.
 
(d)    Any termination or reduction of the Commitments pursuant to this Section
2.11 shall be permanent.  The Administrative Agent shall promptly notify each
Bank of any reduction in the Commitments pursuant to this Section 2.11.  Subject
to Section 8.11, each prepayment pursuant to this Section 2.11 shall be applied
to the Loans of the Banks ratably in accordance with their respective portion of
the Loans.
21

--------------------------------------------------------------------------------

SECTION 2.12.   Increased Costs.
 
(a)            Increased Costs Generally.  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except any reserve requirement for which any Borrower is required to
pay additional interest pursuant to Section 2.08);
 
(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)            impose on any Bank the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Bank;
 
and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Bank or other Recipient, the Parent will pay to such Bank or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.
 
(b)            Capital Requirements.  If any Bank determines that any Change in
Law affecting such Bank or any Applicable Lending Office of such Bank or such
Bank’s holding company, if any, regarding capital or liquidity requirements, has
or would have the effect of reducing the rate of return on such Bank’s capital
or on the capital of such Bank’s holding company, if any, as a consequence of
this Agreement, or the Commitments of such Bank or the Loans made by such Bank,
to a level below that which such Bank or such Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Bank’s
policies and the policies of such Bank’s holding company with respect to capital
adequacy), then from time to time the Parent will pay to such Bank such
additional amount or amounts as will compensate such Bank or such Bank’s holding
company for any such reduction suffered.
 
(c)            Certificates for Reimbursement.  A certificate of a Bank setting
forth the amount or amounts necessary to compensate such Bank or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 2.12 and delivered to the Parent, shall be conclusive absent manifest
error.  The Parent shall pay such Bank, as the case may be, the undisputed
amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d)            Delay in Requests.  Failure or delay on the part of any Bank to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Bank’s right to demand such compensation; provided that the Parent shall
not be required to compensate a Bank pursuant to this Section 2.12 for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Bank, as the case may be, notifies the Parent of the Change
in Law giving rise to such increased costs or reductions, and of such Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
22

--------------------------------------------------------------------------------

SECTION 2.13.   Illegality. 
 
Notwithstanding any other provision of this Agreement, if any Bank shall notify
the Administrative Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for such Bank or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Loans or to fund or maintain Eurodollar Rate Loans hereunder,
(i) the obligation of the Banks to make, or to Convert Loans into, Eurodollar
Rate Loans shall be suspended until the Administrative Agent shall notify the
Borrowers and the Banks that the circumstances causing such suspension no longer
exist and (ii) each Borrower shall forthwith prepay in full all Eurodollar Rate
Loans of all Banks then outstanding to such Borrower, together with interest
accrued thereon, unless such Borrower, within five Business Days of notice from
the Administrative Agent, Converts all Eurodollar Rate Loans of all Banks then
outstanding to such Borrower into Base Rate Loans in accordance with Section
2.10; provided, however, that no Borrower will be permitted to Convert such
Eurodollar Rate Loans to Base Rate Loans if the applicable law or regulation
requires immediate compliance on the part of such affected Bank.

 
SECTION 2.14.   Payments and Computations.
 
(a)    Each Borrower shall make each payment to be made by such Borrower
hereunder, without condition or deduction for counterclaim, defense, recoupment
or setoff, not later than 11:00 A.M. (New York City time) on the day when due in
U.S. dollars to the Administrative Agent at its address at 1585 Broadway, New
York, New York 10036, in same day funds.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable pursuant to
Section 2.08, 2.12 or 2.15 hereof and except as provided otherwise in Sections
2.15(b) and 8.11) to the Banks for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Bank to such Bank for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.
 
(b)    Each Borrower hereby authorizes each Bank, if and to the extent payment
owed by such Borrower to such Bank is not made (to such Bank or to the
Administrative Agent for such Bank) when due hereunder, to charge from time to
time against any or all of such Borrower’s accounts with such Bank any amount so
due.
 
(c)    All computations of interest based on clause (a) of the definition of
“Base Rate” shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
clause (b) or (c) of the definition of “Base Rate” or on the Eurodollar Rate and
Commitment Fees shall be made by the Administrative Agent, and all computations
of interest pursuant to Section 2.08 shall be made by a Bank, in each case on
the basis of a year of 360 days for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable.  Each determination by the Administrative Agent
(or, in the case of Section 2.08 hereof, by a Bank) of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(d)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be; provided,
however, if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
23

--------------------------------------------------------------------------------

(e)    Unless the Administrative Agent shall have received notice from such
Borrower prior to the date on which any payment is due to the Banks hereunder
from such Borrower that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent
that such Borrower shall not have so made such payment in full to the
Administrative Agent, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon for each day from the date such amount is distributed to such Bank until
the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.
 

SECTION 2.15.   Sharing of Payments, Etc. 
 
(a)    If any Bank shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Loans made by it (other than pursuant to Section 2.08 or 2.12 hereof) in excess
of its ratable share of payments on account of the Loans obtained by all the
Banks, such Bank shall forthwith purchase from the other Banks such
participations in their Loans as shall be necessary to cause such purchasing
Bank to share the excess payment ratably with each of them, provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Bank, such purchase from each Bank shall be rescinded and such
Bank shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal to such Bank’s ratable share (according
to the proportion of (i) the amount of such Bank’s required repayment to (ii)
the total amount so recovered from the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered.  The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.15 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Bank were the direct creditor
of the Borrower in the amount of such participation.
 
(b)    If any Bank shall fail to make any payment required to be made by it
pursuant to Sections 2.02(a) or 7.05, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Bank for the benefit of the Administrative Agent to satisfy such Bank’s
obligations to it or them under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Bank under any such Section in any order as determined by
the Administrative Agent in its discretion until all such unsatisfied payment
obligations of such Bank are fully paid.

 
SECTION 2.16.   Taxes.
 
(a)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.16) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
24

--------------------------------------------------------------------------------

(b)            Payment of Other Taxes by the Borrower.  Each Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
(c)            Indemnification by the Borrower.  Each Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient by such Borrower and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the applicable Borrower by
a Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Bank, shall be conclusive absent manifest
error.
 
(d)            Indemnification by the Banks.  Each Bank shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Bank (but only to the extent that
any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Bank’s failure to comply with the
provisions of Section 8.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Bank, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error.  Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under any Loan Document or otherwise payable by the Administrative
Agent to the Bank from any other source against any amount due to the
Administrative Agent under this subsection (d).
 
(e)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Borrower to a Governmental Authority pursuant to this Section
2.16, such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(f)            Status of Banks.
 
(i)            Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by any Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by any Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Bank, if reasonably
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), (B) and (D) below) shall not be required if in the
Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any
25

--------------------------------------------------------------------------------

material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.
 
(ii)            Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,
 
(A)            any Bank that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Bank becomes a
Bank under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;
 
(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)            executed originals of IRS Form W-8ECI;
 
(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
(4)            to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
26

--------------------------------------------------------------------------------

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)            if a payment made to a Bank under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to such Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
 
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify each Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)    Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund) promptly following receipt of any such refund of Taxes.  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this subsection (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This subsection (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(h)            Survival.  Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Bank,
27

--------------------------------------------------------------------------------

the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document.
 

ARTICLE III
CONDITIONS PRECEDENT
 
SECTION 3.01.   Conditions Precedent to Effective Date. 
 
The Banks’ Commitments shall not become effective hereunder unless the following
conditions are satisfied (or waived in accordance with Section 8.01) on or prior
to the Commitment Termination Date:
 
(a)    The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement executed on behalf of such party or
(ii) customary written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has executed a counterpart to
this Agreement.
 
(b)    The Administrative Agent shall have received the following, each dated
the Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i)            certified copies of the resolutions of the Board of Directors or
other governing body of each Borrower approving this Agreement and the other
Loan Documents to which such Borrower is a party, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and such other Loan Documents, together with
certified copies of the certificate of incorporation and bylaws or certificate
of formation and, to the extent available, limited liability company agreement
(or equivalent documents), as applicable, of each Borrower, and a certificate
from the secretary of state of organization of each Borrower (or other
appropriate authority of such jurisdiction) evidencing the legal existence and
good standing of such Borrower; and
 
(ii)            a certificate of the Secretary or an Assistant Secretary or
other officer with equivalent duties of each Borrower certifying the names and
true signatures of the officers of such Borrower authorized to sign this
Agreement, the other Loan Documents to which such Borrower is a party and the
other documents to be delivered hereunder and attesting to the accuracy of the
representations and warranties of such Borrower set forth in Section 4.01.
 
(c) Each of the Administrative Agent, the Arranger and the Banks shall have
received payment of all fees and expenses then due and payable hereunder by
either Borrower to the Administrative Agent, the Arranger and the Banks,
respectively, subject to the Parent receiving, to its satisfaction, an invoice
of such amounts at least two Business Days prior to the Effective Date.


The Administrative Agent shall notify the Borrowers and the Banks of the
Effective Date, and such notice shall be conclusive and binding.


SECTION 3.02.   Closing Date. 
 
Each Bank’s obligations to make any Loan hereunder shall not become effective
hereunder unless the following conditions are satisfied (or waived in accordance
with Section 8.01) on or prior to the Commitment Termination Date:
 
(a)    The Effective Date shall have occurred.
28

--------------------------------------------------------------------------------

(b)     (i) The Acquisition shall have been, or substantially concurrently with
borrowing of the Loans shall be, consummated in accordance with the terms of the
Acquisition Agreement and (ii) no provision of the Acquisition Agreement shall
have been waived, amended, supplemented or otherwise modified, and no consent by
the Parent or any of its Subsidiaries shall have been provided thereunder, in
each case, which is materially adverse to the Banks without the Arranger’s prior
written consent, such consent not to be unreasonably withheld, delayed or
conditioned; provided that any decrease in the purchase price thereunder shall
not be deemed materially adverse to the Banks so long as such decrease is
applied to reduce the Commitments in an equal amount.
 
(c)    Since August 31, 2013, there shall not have been any event or condition,
or series of events or conditions that, individually or in the aggregate, has
resulted or would be reasonably likely to result in an Acquired Business
Material Adverse Effect.
 
(d)    The Arranger shall have received (i) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Parent and its Subsidiaries for the last three full fiscal years ended at least
60 days prior to the Closing Date, and unaudited consolidated balance sheets and
related consolidated statements of income, stockholders’ equity and cash flows
of the Parent and its Subsidiaries for each subsequent fiscal quarterly interim
period or periods ended at least 60 days prior to the Closing Date (and the
corresponding period(s) of the prior fiscal year), which shall have been
reviewed by the independent accountants for the Parent as provided in Public
Company Accounting Oversight Board Standard AU 722, which are prepared in
accordance with the requirements for Form 10-K or 10-Q under Regulation S-X
under the Securities Act, as appropriate, in all material respects (it being
understood that (A) no separate consolidated financial statements of any
Subsidiary shall be required and (B) the requirements set out in this clause (i)
may be satisfied by delivery by Parent of its Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, as appropriate, for the periods specified); (ii)
audited consolidated annual balance sheets, related statements of income and
cash flows of the Acquired Business, as well as unaudited interim consolidated
balance sheets, related statements of income and cash flows of the Acquired
Business (which shall have been reviewed by the independent accountants for the
Acquired Business as provided in Statement on Auditing Standards No. 100) of the
type and for the periods required by Rule 3-05 of Regulation S-X under the
Securities Act to consummate registered offerings of Securities by the Parent
and (to the extent reasonably required by the Arranger) for any additional
periods referred to in clause (i) above (it being understood that the financial
statements of the Acquired Business are and will be prepared in accordance with
GASB); and (iii) pro forma financial information for the Parent reflecting the
Acquisition as a significant business acquisition as required under Rule 11-01
of Regulation S-X and meeting the requirements of Regulation S-X under the
Securities Act, in each case in all material respects.
 
(e)    The Administrative Agent shall have received (i) a favorable opinion
dated as of the Closing Date of Sullivan & Cromwell LLP, counsel for the
Borrowers, substantially in the form set forth in Exhibit E-1 hereto and (ii) a
favorable opinion dated as of the Closing Date of the Managing Counsel of the
Parent, substantially in the form set forth in Exhibit E-2 hereto.
 
(f)    The Administrative Agent shall have received (in each case dated as of
the Closing Date) (i) an officer’s certificate from the Parent that there has
been no change to the matters previously certified pursuant to Section 3.01(b)
(or otherwise providing updates to such certifications and attaching a certified
copy of the limited liability company agreement of WGP to the extent not
previously delivered pursuant to Section 3.01(b)) and that each of the
conditions precedent contained in Sections 3.02(b), (c) and (i) have been
satisfied as of the Closing Date, and (ii) a Solvency Certificate with respect
to each Borrower from the chief financial officer, chief accounting officer,
treasurer or other officer with equivalent duties of such Borrower.
29

--------------------------------------------------------------------------------

(g)    The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.02(a).
 
(h)    The Administrative Agent shall have received, to the extent reasonably
requested at least 10 Business Days prior to the Closing Date by any of the
Administrative Agent, the Arranger and the Banks, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Patriot Act”).
 
(i)    (x) There shall exist no Specified Default and (y) each of the
Acquisition Agreement Representations and the Specified Representations shall be
true and correct in all material respects (except Acquisition Agreement
Representations and Specified Representations that are qualified by materiality,
which shall be true and correct), in each case at the time of, and after giving
effect to, the making of the Loans on the Closing Date.
 
(j)    Each of the Administrative Agent, the Arranger and the Banks shall have
received payment of all fees and expenses then due and payable hereunder by
either Borrower to the Administrative Agent, the Arranger and the Banks,
respectively, subject to the Parent receiving, to its satisfaction, an invoice
of such amounts at least two Business Days prior to the Closing Date.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.   Representations and Warranties of Each Borrower.
 
Each Borrower represents and warrants as follows, with respect to itself only,
as of the Effective Date and as of the Closing Date:
 
(a)    (i) Such Borrower is a corporation duly incorporated and validly existing
under the laws of the jurisdiction where it is organized and is duly qualified
to do business, and is in good standing, in every jurisdiction where the nature
of its business requires it to be so qualified; (ii) except where failure to
procure the same will not materially affect the conduct of its business, such
Borrower has validly procured and now possesses all franchises, rights, licenses
and permits and other similar authorizations which are required for its present
operations by each jurisdiction in which it is carrying on any material portion
of its business; and (iii) such Borrower is in compliance in all material
respects with all applicable laws, rules, regulations and orders (such
compliance to include, without limitation, compliance with ERISA, all
Environmental Laws and payment of all taxes, assessments and governmental
charges imposed upon it or upon its property, except to the extent contested in
good faith), non-compliance with which would materially adversely affect the
business, operations, affairs, assets, condition, financial or otherwise, or
prospects of such Borrower or in any way affect the ability of such Borrower to
perform its obligations under this Agreement or any other Loan Document to which
such Borrower is a party.
 
(b)    The execution, delivery and performance by such Borrower of each Loan
Document to which such Borrower is a party and all other instruments and
documents to be delivered hereunder, and the transactions contemplated hereby
and thereby, (i) are within such Borrower’s corporate powers and have been duly
authorized by all necessary corporate action, (ii) do not contravene (x) such
Borrower’s certificate of incorporation, bylaws, certificate of formation or
limited liability company agreement, as applicable, (y) any law, rule,
regulation, order or judgment applicable to such Borrower, or (z) any
contractual restriction binding on or affecting such Borrower, and (iii) do not
result in or require the creation of any Lien, security interest or other charge
or encumbrance upon or with respect to any of its properties, except pursuant to
this Agreement.
30

--------------------------------------------------------------------------------

(c)    As of the Closing Date, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by such Borrower of
each Loan Document to which such Borrower is a party or any other document or
instrument to be delivered by such Borrower hereunder.
 
(d)    This Agreement and any other Loan Document to which such Borrower is a
party are, and any promissory note when delivered pursuant to Section 2.01(b)
will be, the legal, valid and binding obligations of such Borrower enforceable
against such Borrower in accordance with their respective terms, except as
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights and
(ii) general principles of equity that restrict the availability of equitable
remedies.
 
(e)    With respect to the Parent, the consolidated balance sheet (including the
notes thereto) of the Parent and its Subsidiaries as at December 31, 2013 and
the related consolidated statements of income and retained earnings of the
Parent and its Subsidiaries for the fiscal year then ended, audited by
PricewaterhouseCoopers LLP, independent public accountants, copies of which have
been furnished to each Bank, fairly present in all material respects the
consolidated financial condition of the Parent and its Subsidiaries as at such
dates and the consolidated results of the operations of the Parent and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP.
 
(f)    Since December 31, 2013, there has been no event, change, effect,
development, occurrence or condition that individually or in the aggregate has a
material adverse effect on (i) the business, financial condition or results of
operations of the Borrowers and their Subsidiaries, taken as a whole, (ii) the
ability of the Borrowers to perform their payment obligations under the Loan
Documents or (iii) the legality, validity or enforceability of the Loan
Documents or the rights and remedies of the Administrative Agent and the Banks,
taken as a whole, under the Loan Documents.
 
(g)    There has not been any failure by such Borrower to file at or prior to
the time required any report or other filing with any regulatory or other
governmental authority having jurisdiction over it, which failure would
materially adversely affect the business, operations, affairs, assets,
condition, financial or otherwise, or prospects of such Borrower and its
Subsidiaries, taken as a whole.
 
(h)    Except as described in the Parent’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2013 (including the notes in the financial
statements included therein), there are neither (i) any actions, suits or
proceedings pending or, to the knowledge of such Borrower, threatened against or
affecting such Borrower or any of its Subsidiaries or the property of such
Borrower or any of its Subsidiaries in any court or before any arbitrator of any
kind or before or by any governmental body, nor (ii) any developments or
determinations in any such suits or proceedings, which actions, suits,
proceedings, developments or determinations that would, in each case, materially
adversely affect the business, operations, affairs, assets, condition, financial
or otherwise, or prospects of such Borrower and its Subsidiaries, taken as a
whole, or that would, in each case, materially adversely affect the ability of
such Borrower to perform its obligations under any Loan Document to which such
Borrower is a party.  Such Borrower is not in default with respect to any order
of any court, arbitrator or governmental body, except for defaults with respect
to orders of governmental agencies, which defaults are not material to the
business or operations of such Borrower or, in the case of the Parent, such
other Borrower.
 
(i)    Schedule 4.01(i) hereto is a complete list of all agreements, contracts,
arrangements and other obligations imposing restrictions on the ability of WGP
to make or declare any dividends or distributions to its shareholders.
31

--------------------------------------------------------------------------------

(j)    No proceeds of any Loan will be used by such Borrower to acquire any
security in any transaction that is subject to Sections 13 and 14 of the
Securities Exchange Act of 1934.
 
(k)    Such Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.
 
(l)    Such Borrower is not an “investment company” as defined in, or is
otherwise subject to regulation under, the Investment Company Act of 1940.
 
(m)             No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which reasonably could be expected to materially
adversely affect the business, operations, affairs, assets or condition,
financial or otherwise, or prospects of such Borrower and its subsidiaries on a
consolidated basis, or the ability of such Borrower to perform its obligations
hereunder.  Such Borrower is not an employer under any Multiple-Employer Plan.
 
(n)     Such Borrower carries insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Borrower operates.
 
(o)    No Environmental Event has occurred and is continuing except for such
Environmental Events as have been disclosed to the Banks in writing, and as do
not, in the reasonable opinion of such Borrower, materially adversely affect the
assets, liabilities, financial condition, business, operations or prospects of
such Borrower.
 
(p)    Such Borrower and each of its Subsidiaries has filed all tax returns
(Federal, state and local) required to be filed and paid taxes shown thereon to
be due, including interest and penalties, or, to the extent such Borrower or
such Subsidiary is contesting in good faith an assertion of liability based on
such returns, has provided adequate reserves in accordance with generally
accepted accounting principles for payment thereof.
 
(q)            (i) Neither such Borrower nor any of its Subsidiaries, nor any of
the directors, officers, or employees of such Borrower or any of its
Subsidiaries, nor, to such Borrower’s or any of its Subsidiaries’ knowledge, any
of the agents, affiliates or representatives of such Borrower or any of its
Subsidiaries, is a Person that is, or is owned or controlled by, a Person that
is, (A) the subject of any Sanctions or (B) is located, organized or resident in
a country or territory (including, without limitation, Cuba, Iran, North Korea,
Sudan and Syria) that is the subject of Sanctions.
 
(ii) No part of the proceeds of a Loan will be used, directly or indirectly, or
loaned, contributed or otherwise made available to any of the Borrower’s
Subsidiaries, joint venture partners or any other Person (A) to fund or
facilitate activities or business of or with any Person or in any country or
territory that, at the time of such funding or facilitation, is the subject of
Sanctions or (B) in any other manner that will result in a violation of
Sanctions by any Person.
 
(iii) (A) Neither such Borrower nor any of its Subsidiaries or Affiliates, nor,
to such Borrower’s or any of its Subsidiaries’ knowledge, any of the directors,
officers, employees, agents, affiliates or representatives of such Borrower or
any of its Subsidiaries or Affiliates, has taken or will take any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment or giving of money, property, gifts or anything else of value,
directly or indirectly, to any
32

--------------------------------------------------------------------------------

“government official” (including any officer or employee of a Governmental
Authority or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage
and (B) such Borrower and each of its Subsidiaries and each of their respective
Affiliates have conducted their businesses in material compliance with
applicable anti-corruption laws and have instituted and maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representations and warranties in this clause (iii).


(iv)            The operations of such Borrower and its Subsidiaries are and
have been conducted at all times in material compliance with all applicable
financial recordkeeping and reporting requirements, including those of the Bank
Secrecy Act, as amended by the Patriot Act, and the applicable Anti-Money
Laundering Laws, and no action, suit or proceeding by or before any court or
Governmental Authority or any arbitrator involving such Borrower or any of its
Subsidiaries with respect to Anti-Money Laundering Laws is pending or, to the
knowledge of such Borrower or its Subsidiaries, threatened.
 
(r)    Such Borrower and its Subsidiaries are, as of the Closing Date upon
giving effect to the Acquisition and the making of the Loans and application of
the proceeds thereof, on a consolidated basis, Solvent.
 
(s)    The information (other than any financial projections) furnished by or on
behalf of such Borrower to the Administrative Agent or any Bank or in connection
with the syndication or negotiation of this Agreement or included herein or
delivered pursuant hereto is and will, when taken as a whole, be complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements were or are made.  The financial
projections, if any, that have been or will be prepared by such Borrower and
made available to the Administrative Agent or any Bank have been or will be
prepared in good faith based upon assumptions that management of the Borrowers
believes in good faith to be reasonable (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrowers’ control, and that no assurance can be given that
the projections will be realized).
 
ARTICLE V
COVENANTS OF THE BORROWERS
 
SECTION 5.01.   Affirmative Covenants.
 
So long as any Bank shall have any Commitment hereunder or any Loan shall remain
outstanding, each Borrower will, and the Parent will cause WGP to, unless the
Majority Banks shall otherwise consent in writing (provided that (A) subsection
(k) below and (B) prior to the Closing Date only, clauses (i) and (ii) of
subsection (i) below, shall not be applicable to WGP):
 
(a)    Compliance with Laws, Etc.  Comply in all material respects with all
applicable laws, rules, regulations and orders (such compliance to include,
without limitation, compliance with ERISA and all Environmental Laws),
non-compliance with which would materially adversely affect the business,
operations, affairs, assets or condition, financial or otherwise, or prospects
of such Person or in any way affect the ability of such Borrower to perform its
obligations under this Agreement and the other Loan Documents to which such
Borrower is a party.
 
(b)    Preservation of Corporate Existence.  Preserve and maintain its corporate
existence, rights, licenses, permits, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain
33

--------------------------------------------------------------------------------

qualified in good standing as a foreign corporation in each jurisdiction where
the failure of such Person to preserve and maintain such existence, rights,
franchises, privileges and qualification would materially adversely affect the
interests of the Banks under this Agreement, or the ability of such Borrower to
perform its obligations under this Agreement and the other Loan Documents to
which such Borrower is a party.
 
(c)    Performance and Compliance with Other Agreements.  Perform and comply
with each of the material provisions of each indenture, credit agreement,
contract or other agreement by which such Person or its properties are bound,
non-performance or non-compliance with which would have a material adverse
effect upon the business or credit of such Person or in any way affect the
ability of such Borrower to perform its obligations under this Agreement and the
other Loan Documents to which such Borrower is a party.
 
(d)    Maintenance of Insurance.  Maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which such Person
operates.
 
(e)    Visitation Rights.  Subject to applicable law, during normal business
hours and upon reasonable notice, permit the Administrative Agent or any of the
Banks or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, such Person and to discuss the affairs, finances and accounts of such Person
with any of its officers or directors; provided, that such records and books of
accounts and information concerning the affairs, finances and accounts of such
Person are not subject to legal privilege that, in the good faith judgment of
such Borrower, may be lost or impaired by virtue of such disclosure, and
provided, further that if such Borrower’s confidentiality obligations to Persons
that are not Affiliates of such Borrower do not permit such Borrower to disclose
such records and books of account or such information concerning the affairs,
finances and accounts of such Person, then such Borrower shall not be obligated
to do so, and provided, further that by requesting any such copy or abstract, by
visiting such properties, and by requesting information concerning such affairs,
finances and accounts of such Person, the Administrative Agent or Bank (a
“Requesting Person”), or any agent or representative thereof, will be deemed to
have agreed that all such information received by the Requesting Person in
response to such request or in the course of such visit will constitute
“Information”, as defined in Section 8.07, and that the Requesting Person will
use such Information in accordance with the provisions of Section 8.07.
 
(f)    Keeping of Books.  Keep proper books of record and account, in which full
and correct entries shall be made of all financial transactions and the assets
and business of such Person in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of such Borrower referred to in Section 4.01(e) hereof.
 
(g)    Maintenance of Properties, Etc.  Maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.
 
(h)    Payment of Taxes, Etc.  Pay and discharge before the same shall become
delinquent all taxes, assessments and governmental charges, royalties or levies
imposed upon it or upon its property, except to the extent the same are being
contested in good faith by appropriate proceedings and for which such Person has
set aside adequate reserves in accordance with GAAP for the payment thereof.
 
(i)    Reporting Requirements.  Furnish to each of the Banks:
34

--------------------------------------------------------------------------------

(i)            as soon as available and in any event within 60 days after the
end of each of the first three quarters of each fiscal year of such Borrower,
(A) in the case of the Parent, the Parent’s Quarterly Report on Form 10-Q for
such fiscal quarter, and (B) in the case of each other Borrower, the unaudited
consolidated balance sheet of such Borrower and its Subsidiaries for such fiscal
quarter and the related consolidated statements of income for such Borrower and
its Subsidiaries, in each case, together with a certificate of the chief
financial officer of such Borrower (x) stating that no event has occurred and is
continuing that constitutes an Event of Default with respect to such Borrower or
would constitute an Event of Default with respect to such Borrower but for the
requirement that notice be given or time elapse or both, or, if an Event of
Default with respect to such Borrower or an event that would constitute an Event
of Default with respect to such Borrower has occurred and is continuing, a
statement as to the nature thereof and the action that such Borrower proposes to
take with respect thereto and (y) demonstrating compliance with Section 5.03
hereof for and as of the end of such quarter, such demonstration to be in a
schedule which sets forth the computations used in demonstrating such
compliance;
 
(ii)            as soon as available and in any event within 120 days after the
end of each fiscal year of such Borrower, (A) in the case of the Parent, the
Parent’s Annual Report on Form 10-K for such fiscal year, and (B) in the case of
each other Borrower, the consolidated balance sheet of such Borrower and its
Subsidiaries for such fiscal year and the related statements of income and
retained earnings for such Borrower and its Subsidiaries, audited by
PricewaterhouseCoopers LLP (or another nationally recognized accounting firm),
in each case, together with a certificate of the chief financial officer of such
Borrower (x) stating that no event has occurred and is continuing that
constitutes an Event of Default with respect to such Borrower or would
constitute an Event of Default with respect to such Borrower but for the
requirement that notice be given or time elapse or both, or, if an Event of
Default with respect to such Borrower or an event that would constitute an Event
of Default with respect to such Borrower has occurred and is continuing, a
statement as to the nature thereof and the action that such Borrower proposes to
take with respect thereto and (y) demonstrating compliance with Section 5.03
hereof for and as of the end of the last fiscal quarter, such demonstration to
be in a schedule which sets forth the computations used in demonstrating such
compliance;
 
(iii)            promptly after the sending or filing thereof, copies of all
reports that such Borrower sends to any of its shareholders and copies of all
other reports and registration statements that such Borrower files with the
Securities and Exchange Commission or any national securities exchange, other
than registration statements relating to employee benefit plans, and to
registrations of securities for any selling security holder;
 
(iv)            promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any Reportable Event defined in Article IV
of ERISA that such Borrower files under ERISA with the IRS or the PBGC or the
U.S. Department of Labor or which such Borrower receives from the PBGC;
 
(v)            as soon as possible and in any event within five days after the
occurrence of each Event of Default applicable to such Borrower or each event
that, with the giving of notice or lapse of time or both, would constitute an
Event of Default applicable to such Borrower, the statement of the chief
financial officer or chief accounting officer of such Borrower setting forth
details of such Event of Default or event and the action that such Borrower
proposes to take with respect thereto;
 
(vi)            as soon as possible and in any event within five days after the
commencement thereof or any adverse determination or development therein, notice
of all actions, suits and proceedings that may adversely affect such Borrower’s
ability to perform its obligations under the Agreement;
35

--------------------------------------------------------------------------------

(vii)            subject to applicable law, during normal business hours and
upon reasonable notice, such other information, documents, records or reports
respecting the business, operations, affairs, assets or condition, financial or
otherwise, or prospects of such Borrower as any Bank through the Administrative
Agent may from time to time reasonably request; provided, that such records and
books of accounts and information concerning the affairs, finances and accounts
of such Person are not subject to legal privilege that, in the good faith
judgment of such Borrower, may be lost or impaired by virtue of such disclosure,
and provided, further that if such Borrower’s confidentiality obligations to
Persons that are not Affiliates of such Borrower do not permit such Borrower to
disclose such records and books of account or such information concerning the
affairs, finances and accounts of such Person, then such Borrower shall not be
obligated to do so, and provided, further that by requesting any such
information, documents, records or reports, the Requesting Person will be deemed
to have agreed that the Requesting Person will use the information, documents,
records or reports received in response to such request for the Requesting
Person’s own use in connection with this Agreement, and will keep such
information, documents, records or reports confidential and will not (except as
required by applicable law, regulation or legal or audit  process), without such
Borrower’s prior written consent, disclose any of such information, documents,
records or reports to any third person in any manner whatsoever; and
 
(viii)            promptly after any change in any Reference Rating, notice of
such change.
 
(j)    Use of Proceeds.  Use the proceeds of the Loans to finance the
Acquisition and pay fees and expenses in connection therewith, in each case, in
accordance with Section 4.01(q) and the other provisions of this Agreement.
 
(k)    Ownership of Subsidiaries.  The Parent will own at all times, directly or
indirectly and free and clear of all Liens, 100% of the capital stock or other
ownership interest of WGP, UI, Southern Connecticut Gas, Connecticut Natural Gas
and Berkshire Gas, other than preferred stock of WGP, UI, Southern Connecticut
Gas, Connecticut Natural Gas and Berkshire Gas issued and outstanding from time
to time.

 
SECTION 5.02.   Negative Covenants.
 
So long as any Bank shall have any Commitment hereunder or any Loan shall remain
outstanding, such Borrower, with the exception of subsections (c) and (e), which
shall apply to only the Parent, will not, and the Parent will not cause or
permit any other Borrower to, without the written consent of the Majority Banks:
 
(a)    Liens, Etc.  Create, assume or suffer to exist any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance, or any
other type of preferential arrangement (each of the foregoing, a “Lien”), upon
or with respect to the properties or rights of any Borrower (but excluding, in
any event, the property and rights of any Regulated Subsidiary), whether now
owned or hereafter acquired, or assign as collateral any right to receive
income, services or property; provided, however, that the following shall be
permitted to exist:
 
(i)             Liens for taxes, assessments or governmental charges not
delinquent;
 
(ii)            Liens for workmen’s compensation awards and similar obligations
not delinquent;
 
(iii)           Liens for taxes, assessments or governmental charges delinquent
but the validity of which is being contested at the time in good faith by
appropriate proceedings;
36

--------------------------------------------------------------------------------

(iv)           Liens existing upon any property acquired by such Person in the
ordinary course of business (other than any such Lien created in contemplation
of such acquisition);
 
(v)            Liens arising in connection with sales or transfers of, or
financings secured by, accounts receivable or related contracts;
 
(vi)          Liens securing obligations incurred in the ordinary course of
business in respect of any interest rate, currency or commodity swap or hedge or
any other interest rate, currency or commodity risk protection arrangement;
 
(vii)         Liens in respect of property of (A) any Borrower existing on the
date hereof and described in Schedule 5.02 or (B) WGP under the WGP Indenture,
as modified, supplemented or replaced from time to time; provided that, after
giving effect to any modification, supplement or replacement of the WGP
Indenture, the collateral subject to the WGP Indenture does not extend to
property of the Borrowers other than property of WGP; and provided further that
the Net Cash Proceeds of any Debt issued under the WGP Indenture shall be
applied to reduce the Commitments or prepay the Loans (as applicable) of WGP
pursuant to Section 2.11;
 
(viii)       Liens in respect of property acquired or constructed by any
Borrower after the Effective Date that are created at the time of or within 120
days after acquisition or completion of construction of such property to secure
Debt assumed or incurred to finance all or any part of the purchase price or
cost of construction of such property, provided that in any such case (A) no
such Lien shall extend to or cover any other property of such Borrower and (B)
the aggregate principal amount of Debt secured by all such Liens in respect of
any such property shall not exceed the cost of such property and any
improvements then being financed;
 
(ix)           extensions, renewals or replacements of any Liens permitted by
clause (vii)(A) above (including successive extensions, renewals and
replacements), provided in each case that the principal amount of Debt (or the
maximum commitment therefore) secured by any such Lien is not increased and such
Lien does not extend to or cover any property other than the property covered by
such Lien on the date of such extension, renewal or replacement; and
 
(x)            Liens created by or resulting from litigation or legal
proceedings that are currently being contested in good faith by appropriate
proceedings and do not involve amounts that in the aggregate would exceed
$10,000,000; and
 
(xi)           Liens incidental to the normal conduct of the business of any
Borrower or any Subsidiary of such Borrower or the ownership of its property
that are not incurred in connection with the incurrence of Debt and that do not
in the aggregate materially impair the use of such property in the operation of
the business of such Borrower and its Subsidiaries taken as a whole or the value
of such property for the purposes of such business.
 
(b)    Mergers, Sale of Assets, Etc.  Merge or consolidate with any Person or
sell, assign, lease, transfer or otherwise dispose of, (whether in one
transaction or a series of transactions) all or substantially all of its assets
or properties (whether now owned or hereafter acquired) or any material asset or
property to any Person, except for the following (with such exceptions not being
intended to characterize the assets described therein as “material” or
otherwise):  (i) dispositions of receivables; (ii) dispositions arising in the
ordinary course of its business as conducted on the date hereof;
(iii) dispositions of assets having an aggregate fair market value of less than
$20,000,000 in connection with sale leaseback transactions with respect to such
assets where such Borrower or one of its Subsidiaries is the lessee of such
assets; and (iv) the merger of any Subsidiary of such Borrower into any other
Subsidiary of such Borrower.
37

--------------------------------------------------------------------------------

(c)    Dividend Restrictions.  Cause or permit any other Borrower or any
Subsidiary of the Parent that directly or indirectly owns equity interests in
any Borrower to enter into any agreement, contract, arrangement or other
obligation if the effect of such agreement, contract, arrangement or other
obligation is to impose any restriction on the ability of such Person to make or
declare any dividends or distributions to its shareholder that is more
restrictive than any such restriction existing on the date hereof.
 
(d)    Change in Nature of Business.  Make any material change in the nature of
its business as conducted on the date hereof.
 
(e)    Additional Debt of Parent.  The Parent shall not create, incur or assume
any Debt after the Effective Date, other than Debt (including the Loans made to
the Parent) not exceeding (i) from the Effective Date until and including the
last day of the second full fiscal quarter of the Parent following the Closing
Date, $1,600,000,000 and (ii) thereafter, $1,400,000,000, in each case, in an
aggregate principal amount at any one time outstanding.

 
SECTION 5.03.   Financial Covenant.
 
So long as any Bank shall have any Commitment hereunder or any Loan shall remain
outstanding, each Borrower will maintain a ratio of Consolidated Debt to
Consolidated Capital, as of the last day of each March, June, September and
December, of not greater than (i) for any such date occurring during the period
from the Effective Date to and including the last day of the second full fiscal
quarter of the Parent following the Closing Date, 0.77 to 1.00 and (ii)
thereafter, 0.65 to 1.00.
 
ARTICLE VI
EVENTS OF DEFAULT
 
SECTION 6.01.   Events of Default.
 
If any of the following events (as to the applicable Borrower, except, in the
case of subsection (j), which shall apply to all Borrowers, an “Event of
Default”) shall occur and be continuing with respect to any Borrower:
 
(a)    Such Borrower shall fail to pay any principal of any Loan when due, or
shall fail to pay any interest on any Loan or any fees or other amounts payable
hereunder or under any other Loan Document within 3 Business Days of when due;
or
 
(b)    Any representation or warranty made, or deemed made, by such Borrower
herein or by such Borrower (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made; or
 
(c)    Such Borrower shall fail to perform or observe any of the covenants and
agreements contained in Section 5.02 or Section 5.03; or
 
(d)    Such Borrower shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement or in any other Loan Document on its
part to be performed or observed and any such failure shall remain unremedied
for 10 days after written notice thereof shall have been given to such Borrower
by the Administrative Agent or any Bank; provided, however, it shall not be an
Event of Default if such Borrower fails to perform or observe the covenant and
agreement set forth in Section 5.01(i)(iv) if such Reportable Event, either
individually or together with any other such event or events, could not
reasonably be expected to have a material adverse effect on such Borrower; or
38

--------------------------------------------------------------------------------

(e)    Such Borrower or, in the case of the Parent, any other Borrower shall
fail to pay when due any interest or principal due with respect to any Debt
outstanding in the principal or notional amount of at least $10,000,000, or any
interest or premium thereon in an aggregate amount of at least $10,000,000, when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt; or any
other default under any agreement or instrument relating to any such Debt, or
any other event, shall occur and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
default or event is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
 
(f)    Such Borrower or, in the case of the Parent, any other Borrower shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
such Person seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debts, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against such Person (but not instituted by such
Person) such proceeding shall continue undismissed or unstayed for a period of
30 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, such Person or any
substantial part of the property of such Person) shall occur or such Person
shall consent to or acquiesce in any such proceeding; or such Person shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or
 
(g)    Any judgment or order for the payment of money in excess of $10,000,000
shall be rendered against the Borrower or, in the case of the Parent, any other
Borrower and enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(h)    Any ERISA Event shall have occurred with respect to a Plan and, 30 days
after notice thereof shall have been given to such Borrower by the
Administrative Agent or any Bank, such ERISA Event shall still exist; or
 
(i)    An Environmental Event shall have occurred that materially adversely
affects the assets, liabilities, financial condition, business, operations or
prospects of such Borrower; or
 
(j)    A Change of Control shall occur;
 
then, and in any such event, (i) each Eurodollar Rate Loan then outstanding to
such Borrower will, at the end of the Interest Period applicable to such Loan,
Convert to a Base Rate Loan and (ii) the Administrative Agent (A) at any time
prior to the Closing Date during which an Event of Default pursuant to Section
6.01(a) has occurred and is continuing, shall at the request, or may with the
consent, of the Majority Banks, declare the obligation of each Bank to make
Loans to such Borrower, to be terminated, whereupon the same shall forthwith
terminate, and (B) at any time following the Closing Date during which any Event
of Default has occurred and is continuing, shall at the request, or may with the
consent, of the Majority Banks, by notice to such Borrower, declare the Loans
(if any) of such Borrower, all interest thereon and all other amounts payable by
such Borrower under this Agreement and each other
39

--------------------------------------------------------------------------------

Loan Document to which such Borrower is a party to be forthwith due and payable,
whereupon such Loans, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that (notwithstanding the foregoing) in the event of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Federal Bankruptcy Code, (A) the obligation of each Bank to make Loans to
such Borrower shall automatically be terminated and (B) the Loans, all such
interest and all such other amounts payable by such Borrower shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Borrower.
 

ARTICLE VII
THE ADMINISTRATIVE AGENT

 
SECTION 7.01.   Authorization and Action.
 
Each Bank hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto.  As to any matters not
expressly provided for by this Agreement, the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Banks, and such
instructions shall be binding upon all Banks; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law.

 
SECTION 7.02.   Administrative Agent’s Reliance, Etc.
 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the payee of any
promissory note delivered pursuant to Section 2.01(b) as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form reasonably satisfactory to the
Administrative Agent; (ii) may consult with legal counsel (including counsel for
the Borrowers), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Bank  and shall not be
responsible to any Bank for any statements, warranties or representations made
in or in connection with this Agreement; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of any Borrower or to
inspect the property (including the books and records) of any Borrower or any of
its subsidiaries; (v) shall not be responsible to any Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 
SECTION 7.03.   MSSF and Affiliates.
 
With respect to its Commitment, and the Loans made by it, MSSF shall have the
same rights and powers under this Agreement as any other Bank and may exercise
the same as though it were not the
40

--------------------------------------------------------------------------------

Administrative Agent; and the terms “Bank” and “Banks” shall, unless otherwise
expressly indicated, include MSSF in its individual capacity.  MSSF and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, any Borrower,
any of its Subsidiaries and any Person who may do business with or own
securities of any Borrower or any such Subsidiary, all as if MSSF were not the
Administrative Agent and without any duty to account therefor to the Banks.

 
SECTION 7.04.   Bank Credit Decision.
 
Each Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Bank or any Person identified in this Agreement
as the Arranger, Documentation Agent or Managing Agent and based on the
financial statements referred to in Section 4.01 hereof and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Bank or any Person identified in this Agreement as the Arranger,
Documentation Agent or Managing Agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 
SECTION 7.05.   Indemnification.
 
The Banks agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrowers), ratably according to the respective principal
amounts of the Loans held by each of them (or if no Loans are at the time
outstanding, ratably according to their Commitment Percentages), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent, in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Bank agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Borrowers.

 
SECTION 7.06.   Successor Administrative Agent.
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Banks and the Borrowers and may be removed at any time with or without
cause by the Majority Banks.  Upon any such resignation or removal, the Majority
Banks shall have the right to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Majority
Banks, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or of any State thereof and having a combined
capital and surplus of at least $250,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
41

--------------------------------------------------------------------------------

from its duties and obligations under this Agreement.  After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 
SECTION 7.07.   Other Agents.
 
No Person identified in this Agreement as the Arranger, Documentation Agent or
Managing Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement except in its capacity as a Bank or
Administrative Agent.  Without limiting the foregoing, no such Person shall have
or be deemed to have a fiduciary relationship with any Bank.
 

ARTICLE VIII
MISCELLANEOUS

 
SECTION 8.01.   Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by any Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Banks, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each of the Banks directly affected thereby, do any of the following: 
(i) waive any of the conditions specified in Section 3.01 or 3.02 hereof, (ii)
increase the amount of the Commitment of any Bank or extend the Commitment
Termination Date (except as provided in the definition thereof), (iii) reduce
the principal of, or interest on, the outstanding Loans or any fees or other
amounts payable hereunder or under any other Loan Document, (iv) postpone any
date fixed for any payment of principal of, or interest on, the outstanding
Loans or any fees or other amounts payable hereunder or under any other Loan
Document, (v) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the outstanding Loans, or the number of Banks, that
shall be required for the Banks or any of them to take any action hereunder,
(vi) amend or waive the provisions for the sharing of payments among the Banks
as set forth in Section 2.15 or (vii) amend the definition of Majority Banks or
this Section 8.01; and provided, further, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Banks required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement and (B) this Agreement
may be amended and restated without the consent of any Bank or the
Administrative Agent if, upon giving effect to such amendment and restatement,
such Bank or the Administrative Agent, as the case may be, shall no longer be a
party to this Agreement (as so amended and restated) or have any Commitment or
other obligation hereunder and shall have been paid in full all amounts payable
hereunder and each other Loan Document to such Bank or the Administrative Agent,
as the case may be.

 
SECTION 8.02.   Notices, Etc.
 
(a)            All notices and other communications provided for hereunder shall
be in writing (including telegraphic communication) and mailed, telecopied,
telexed, telegraphed or delivered, if to any Borrower, at its address at 157
Church Street, P.O. Box 1564, New Haven, Connecticut 06506-0901, Attention: 
Treasurer; telecopy no. 203-499-2414; if to any Bank, at its Domestic Lending
Office specified opposite its name on Schedule I hereto and if to the
Administrative Agent, at its address at 1585 Broadway, New York, New York 10036,
Attention: M. Charles Ray, Telecopy: 917-260-5329; or, as to each party, at such
other address as shall be designated by such party in a written notice to the
other parties, provided that materials required to be delivered pursuant to
Section 5.01(i)(i), (ii) or (iii) shall be delivered to the Administrative Agent
as specified in Section 8.02(b) or as otherwise specified to the
42

--------------------------------------------------------------------------------

Borrowers by the Administrative Agent.  All such notices and communications
shall, when mailed, telecopied, telexed, telegraphed or e-mailed, be effective
when deposited in the mails, sent by telecopy or telex, delivered to the
telegraph company or confirmed by e-mail, respectively, addressed as aforesaid,
except that notices and communications delivered pursuant to Article II or VII
shall not be effective until received.
 
(b)            So long as MSSF or any of its Affiliates is the Administrative
Agent, materials required to be delivered pursuant to Section 5.01(i)(i), (ii)
and (iii) shall be delivered to the Administrative Agent in an electronic medium
in a format acceptable to the Administrative Agent and the Banks by e-mail at
msagency@morganstanley.com.. The Borrowers agree that the Administrative Agent
may make such materials, as well as any other written information, documents,
instruments and other material relating to the Borrowers, any of their
Subsidiaries or any other materials or matters relating to this Agreement or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Banks by posting such notices on Intralinks or a substantially
similar electronic system (the “Platform”).  The Borrowers acknowledge that (i)
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.

 
SECTION 8.03.   No Waiver; Remedies.
 
No failure on the part of any Bank or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 
SECTION 8.04.   Costs, Expenses, Taxes and Indemnification.
 
(a)    Each Borrower agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent, the Arranger, the
Documentation Agent and the Managing Agents in connection with the preparation,
execution, delivery and administration of this Agreement and the other documents
to be delivered hereunder and any amendment or waiver with respect thereto,
limited, in the case of counsel, to the reasonable and documented fees,
disbursements and other charges of (i) one common counsel, (ii) reasonable and
necessary local counsel (limited to one such counsel in each jurisdiction) and
(iii) one specialist counsel in any applicable specialty.  Each Borrower further
agrees to pay on demand all reasonable and documented out-of-pocket expenses of
the Administrative Agent and the Banks (including, without limitation, the
reasonable and documented fees, disbursements and other charges of (i) common
counsel, (ii) reasonable and necessary local counsel (limited to one such
counsel in each jurisdiction), (iii) one specialist counsel in any applicable
specialty and (iv) solely in the case of an actual or potential conflict of
interest, of one additional counsel (and if reasonable and necessary, one local
counsel plus one specialist counsel in, respectively, each jurisdiction or
applicable specialty) to the affected indemnitee, in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other documents to be delivered hereunder.  In addition,
each Borrower shall pay any and all stamp and other taxes payable or determined
to be payable in connection with the execution and delivery of this Agreement
and the other documents to be delivered hereunder, and
43

--------------------------------------------------------------------------------

agrees to save the Administrative Agent and each Bank and their Affiliates
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes.
 
(b)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Loan of any Borrower is made other than on the last day of the Interest Period
for such Eurodollar Rate Loan, as a result of a payment or Conversion pursuant
to Section 2.09(d), 2.11 or 2.13 hereof, or any acceleration of the maturity of
the Loans of any Borrower pursuant to Section 6.01 hereof or if any Borrower
fails to borrow or Convert (including, without limitation, failure to borrow or
Convert resulting from any failure to fulfill on the date specified for such
Borrowing or Conversion the applicable conditions set forth in Article III
hereof) in accordance with notices delivered pursuant to Section 2.02 or 2.10
hereof or for any other reason, such Borrower shall, upon demand by any Bank
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (but excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Bank to fund or maintain such Eurodollar Rate Loan.
 
(c)    Each Borrower hereby agrees to indemnify and hold harmless the Arranger,
the Documentation Agent, the Managing Agents, each Bank, the Administrative
Agent and their respective officers, directors, employees, Affiliates, agents
and advisors (each, an “Indemnified Person”) from and against any and all
claims, damages, losses, liabilities, costs, or expenses (including reasonable
and documented attorney’s fees and expenses, whether or not such Indemnified
Person is named as a party to any proceeding or is otherwise subjected to
judicial or legal process arising from any such proceeding and whether or not
such proceeding is brought by such Borrower or any of its Affiliates or any of
their respective directors, securityholders or creditors, an Indemnified Person
or any other Person) that any of them may incur or which may be claimed against
any of them by any Person:
 
(i)             by reason of or in connection with the execution, delivery, or
performance of this Agreement and the other Loan Documents, or the use by such
Borrower of the proceeds of any Loan, except with respect to any Indemnified
Person to the extent that such claims, damages, losses, liabilities, costs, or
expenses (A) are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from (1) the gross negligence, bad faith or
willful misconduct of such Indemnified Person or (2) a material breach of such
Indemnified Person’s obligations under this Agreement or the other Loan
Documents or (B) arise from a dispute solely among Indemnified Persons that does
not involve an act or omission by either Borrower or any of their respective
Affiliates and are not brought against such Indemnified Person in such capacity
as an agent or arranger or similar role under the transactions contemplated by
this Agreement; and
 
(ii)        in connection with or resulting from the utilization, storage,
disposal, treatment, generation, transportation, release, or ownership of any
Hazardous Material (A) at, upon, or under any property of such Borrower or any
of its Affiliates or (B) by or on behalf of such Borrower or any of its
Affiliates at any time and in any place.
 
(d)    Each Borrower’s obligations under this Section 8.04 shall survive the
repayment of all amounts owing to the Banks and the Administrative Agent
hereunder and the termination of the Commitments.  If and to the extent that the
obligations of any Borrower under this Section 8.04 are unenforceable for any
reason, such Borrower agrees to make the maximum contribution to the payment and
satisfaction thereof which is permissible under applicable law.
 
(e)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnified Person (i) for
any damages arising from the use by
44

--------------------------------------------------------------------------------

unintended recipients of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) arising out of, in connection with, or as a result of,
this Agreement or any transaction, agreement or instrument contemplated hereby,
any Loan or the use or intended use of the proceeds thereof, unless such
unintended recipient(s) obtained such information or other materials as a result
of the gross negligence, bad faith or willful misconduct of an Indemnified
Person, or (ii) on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any transaction, agreement
or instrument contemplated hereby, any Loan or the use or intended use of the
proceeds thereof.
 

SECTION 8.05.   Right of Set-off.
 
Upon the occurrence and during the continuance of any Event of Default with
respect to any Borrower, each Bank is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Bank, as the case
may be, to or for the credit or the account of such Borrower against any and all
of the obligations of such Borrower now or hereafter existing under this
Agreement and the other Loan Documents, whether or not such Bank, as the case
may be, shall have made any demand under this Agreement or such other Loan
Documents and although such obligations may be unmatured.  Each Bank agrees
promptly to notify such Borrower after any such set-off and application made by
such Bank, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Bank under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Bank may have.
 

SECTION 8.06.   Binding Effect; Participations and Assignments; No Fiduciary
Relationship.
 
(a)    This Agreement shall become effective when it shall have been executed by
each Borrower and the Administrative Agent and when the Administrative Agent
shall have been notified by each Bank that such Bank has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent, each Bank and their respective successors and assigns,
except that the Borrowers shall not have the right to assign their respective
rights hereunder or any interest herein without the prior written consent of the
Banks.
 
(b)    Assignments by Banks.  Any Bank may at any time assign to one or more
assignees (subject to clauses (v) and (vi) below) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i)            Minimum Amounts.
 
(A)            in the case of an assignment of the entire remaining amount of
the assigning Bank’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section 8.06 in the aggregate
or in the case of an assignment to a Bank, an Affiliate of a Bank or an Approved
Fund, no minimum amount need be assigned; and
 
(B)            in any case not described in subsection (b)(i)(A) of this Section
8.06, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal
45

--------------------------------------------------------------------------------

outstanding balance of the Loans of the assigning Bank subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $10,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed).
 
(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii)            Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
8.06 and, in addition:
 
(A)            the consent of each Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default specified
in Section 6.01(a) or (f) has occurred and is continuing at the time of such
assignment, (y) such assignment is to a Bank or an Affiliate of a Bank or (z)
after the Closing Date, such assignment is to an Approved Fund; provided that
each Borrower shall be deemed to have consented to any such assignment (except
that there shall be no deemed consent with respect to assignments to a
Disqualified Institution) unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
proper written notice thereof; and
 
(B)            the consent of the Administrative Agent (with each such consent
not to be unreasonably withheld or delayed) shall be required unless (x) such
assignment is to a Bank or an Affiliate of a Bank or (y) after the Closing Date,
such assignment is to an Approved Fund.
 
(iv)            Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.
 
(v)            No Assignment to Certain Persons.  No such assignment shall be
made to (A) any Borrower or any such Borrower’s Affiliates or Subsidiaries, (B)
any Defaulting Bank or any of its Subsidiaries, or any Person which, upon
becoming a Bank hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a Disqualified Institution.
 
(vi)            No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(vii)            Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Bank hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Bank, to each of which the applicable
assignee and assignor hereby
46

--------------------------------------------------------------------------------

irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Administrative Agent and each Bank
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its pro
rata share of the Commitments.  Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Bank hereunder shall
become effective under applicable law without compliance with the provisions of
this subsection (b), then the assignee of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 8.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections  2.08, 2.12, 2.16 and 8.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Bank will constitute a
waiver or release of any claim of any party hereunder arising from that Bank’s
having been a Defaulting Bank.  Any assignment or transfer by a Bank of rights
or obligations under this Agreement that does not comply with this subsection
(b) shall be treated for purposes of this Agreement as a sale by such Bank of a
participation in such rights and obligations in accordance with subsection (d)
of this Section 8.06.
 
(c)            Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices in the United States of America a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Bank pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and each Borrower, the Administrative Agent and the Banks shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Bank hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrowers and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)            Participations.  Any Bank may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrower or any of any
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Bank’s rights and/or obligations under this Agreement (including
all or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Bank’s obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrowers, the Administrative
Agent and Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement, and
(iv) such Bank shall remain the holder of any promissory notes held pursuant to
Section 2.01(b) for all purposes of this Agreement.  For the avoidance of doubt,
each Bank shall be responsible for the indemnity under Section 7.05 with respect
to any payments made by such Bank to its Participant(s).
 
Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (i) through (vi) of
Section 8.01 that affects such Participant. 
47

--------------------------------------------------------------------------------

The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.08, 2.12, 2.16 and 8.04(b) (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Bank)) to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to subsection (b) of this
Section 8.06; provided that such Participant (A) agrees to be subject to the
provisions of Section 8.06(f) as if it were an assignee under subsection (b) of
this Section 8.06; and (B) shall not be entitled to receive any greater payment
under Section 2.08, 2.12 or 2.16, with respect to any participation, than its
participating Bank would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Bank
that sells a participation shall (i) withhold or deduct from each payment to the
holder of such participation the amount of any Tax required to be withheld under
applicable laws to be withheld or deducted from such payment, to the extent such
amount was not withheld or deducted (or required by applicable law to be
withheld or deducted) therefrom by a Withholding Agent, (ii) pay the Tax so
withheld or deducted by it to the appropriate taxing authority in accordance
with applicable law and (iii) indemnify each Withholding Agent for any losses,
costs and expenses that such Withholding Agent may incur as a result of any
failure to so withhold or deduct and pay any such Tax.  Each Bank that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
8.06(f)(ii) with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 8.05 as
though it were a Bank; provided that such Participant agrees to be subject to
Section 2.15 as though it were a Bank.  Each Bank that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(e)            Certain Pledges.  Any Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
 
(f)            Mitigation Obligations and Replacement of Banks.
 
(i)            If any Bank requests compensation under Section 2.12, or requires
any Borrower to pay any Indemnified Taxes or additional amounts to any Bank or
any Governmental Authority for the account of any Bank pursuant to Section 
2.16, then such Bank shall (at the request of the Parent) use reasonable efforts
to designate a different Applicable Lending Office for funding or booking its
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if such designation or assignment (A) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.16, as the
case may be, in the future, and (B) would not subject such Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Bank.  The Parent
 
48

--------------------------------------------------------------------------------

hereby agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.
 
(ii)            If any Bank requests compensation under Section 2.12, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Bank or any Governmental Authority for the account of any Bank pursuant to
Section 2.16 and, in each case, such Bank has declined or is unable to designate
a different Applicable Lending Office in accordance with paragraph (i) above, or
if any Bank is a Defaulting Bank, then the Parent may, at its sole expense and
effort, upon notice to such Bank and the Administrative Agent, require such Bank
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, this Section 8.06), all of
its interests, rights (other than its existing rights to payments pursuant to
Section 2.12 or Section 2.16) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that:
 
(A)            the Parent shall have paid to the Administrative Agent the
assignment fee (if any) specified in subsection (b)(iv) above;
 
(B)            such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 8.04(b)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);
 
(C)            in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(D)            such assignment does not conflict with applicable law.
 
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Parent to require such assignment and delegation cease to apply.
 
(g)            Each Borrower agrees that the Credit Parties do not have any
fiduciary, advisory or agency relationship with such Borrower and are not
advising such Borrower as to any legal, accounting, regulatory or tax matters as
a result of the transactions contemplated by this Agreement.  Each Borrower
waives, to the fullest extent permitted by law, any claims it may have against
the Credit Parties for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Credit Parties will have no liability (whether direct
or indirect) to such Borrower in respect of such a fiduciary duty claim or to
any Person asserting a fiduciary duty claim on such Borrower’s behalf, including
such Borrower’s equity holders, employees or creditors.

 
SECTION 8.07.   Confidentiality
 
(a)    Each of the Administrative Agent and each Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature
49

--------------------------------------------------------------------------------

of such Information and instructed to keep such Information confidential), (ii)
to the extent requested by any regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section
8.07, to (A) any assignee of or participant in, or any prospective assignee of
or participant in, any of its rights or obligations under this Agreement or (B)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (vii)
with the consent of the Borrowers or (viii) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section
8.07 or (B) becomes available to the Administrative Agent or the Banks on a
nonconfidential basis from a source other than the Borrower, (ix) on a
confidential basis to the CUSIP Service Bureau or any similar agency (including
any self-regulatory authority) in connection with the issuance and monitoring of
CUSIP numbers with respect to the Agreement, (x) to any rating agency on a
confidential basis (provided that any disclosure of material non-public
information will require the consent of the Borrowers) and (xi) in connection
with an audit or examination by any state, federal or foreign authority or
examiner regulating banks or banking.
 
(b)    For purposes of this Section 8.07 the term “Information” means all
information received from any Borrower relating to any Borrower or its business,
other than any such information that is available to the Administrative Agent on
a nonconfidential basis prior to disclosure by any Borrower; provided that, in
the case of information received from any Borrower after the Effective Date,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section 8.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 
SECTION 8.08.   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial;
Certain Disclosures.
 
(a)    This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York; provided that the laws of the Commonwealth of
Pennsylvania shall govern in determining (i) whether the Acquisition has been
consummated in accordance with the terms of the Acquisition Agreement, (ii)
whether an Acquired Business Material Adverse Effect has occurred and (iii)
compliance with any Acquisition Agreement Representations.
 
(b)    Each Borrower hereby irrevocably (i) submits to the jurisdiction of any
New York State or Federal court sitting in New York City in any action or
proceeding arising out of or relating to this Agreement, (ii) agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State or Federal court, (iii) waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and (iv) waives all right to trial by jury in any
action, proceeding or counterclaim arising out of or relating to this Agreement
or any other instrument or document delivered hereunder or thereunder.  Each
Borrower irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to such Borrower
at its address specified in Section 8.02 hereof.  Each Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(c)    Nothing in this Section 8.08 shall affect the right of the Administrative
Agent or the Banks to serve legal process in any other manner permitted by law
or affect the right of the Administrative Agent or the Banks to bring any action
or proceeding against any Borrower or its property in the courts of any other
jurisdictions.
50

--------------------------------------------------------------------------------

(d)    Notwithstanding anything else contained in this Agreement, each party
hereto (and each employee, representative, or other agent of such party) may
disclose to any and all Persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to any party relating to such U.S. tax treatment and
U.S. tax structure, other than any information for which nondisclosure is
reasonably necessary in order to comply with applicable securities laws.
 

SECTION 8.09.   Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 
SECTION 8.10.   USA PATRIOT Act Notice.
 
Each Bank that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
each Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies such Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.

 
SECTION 8.11.   Defaulting Banks.
 
Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:
 
(a)    Commitment Fees shall cease to accrue pursuant to Section 2.03(b) on the
unused portion of the Commitment of such Defaulting Bank; and
 
(b)    the Commitment of such Defaulting Bank shall not be included in
determining whether the Majority Banks have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 8.01); provided, that this paragraph (b) shall not apply to
the vote of a Defaulting Bank in the case of an amendment, waiver or other
modification pursuant to clauses (i) through (vi) of Section 8.01.
 
[Signature pages follow]


51

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 
UIL HOLDINGS CORPORATION
 
 
 
 
 
 
 
 
 
By
/s/ Richard J. Nicholas
 
 
Name:
Richard J. Nicholas
 
 
Title:
Executive Vice President and
 
 
 
Chief Financial Officer

 
 
WGP ACQUISITION LLC
 
 
 
 
 
By:
UIL HOLDINGS CORPORATION, its Member
 
 
 
 
 
By
/s/ Richard J. Nicholas
 
 
Name:
Richard J. Nicholas
 
 
Title:
Executive Vice President and
 
 
 
Chief Financial Officer

 
[Signature page to Bridge Term Loan Agreement]

--------------------------------------------------------------------------------

 
MORGAN STANLEY SENIOR FUNDING, INC., as
 
Administrative Agent and Bank
 
 
 
 
 
By
/s/ Anish Shah
 
 
Name:
Anish Shah
 
 
Title:
Authorized Signatory

 
[Signature page to Bridge Term Loan Agreement]

--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK, N.A., as Bank
 
 
 
 
 
By
/s/ Anish Shah
 
 
Name:
Anish Shah
 
 
Title:
Authorized Signatory

 
[Signature page to Bridge Term Loan Agreement]

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, N.A., as a Bank
 
 
 
 
 
By
/s/ Shawn Young
 
 
Name:
Shawn Young
 
 
Title:
Director

 
[Signature page to Bridge Term Loan Agreement]

--------------------------------------------------------------------------------

 
Bank of America, N.A., as a Bank
 
 
 
 
 
By
/s/ Ashish Arora
 
 
Name:
Ashish Arora
 
 
Title:
Senior Vice President

 
[Signature page to Bridge Term Loan Agreement]


--------------------------------------------------------------------------------

 
UNION BANK, N.A., as a Bank
 
 
 
 
 
By
/s/ Jeff Fesenmaier
 
 
Name:
Jeff Fesenmaier
 
 
Title:
Director

 
[Signature page to Bridge Term Loan Agreement]


--------------------------------------------------------------------------------

 
Barclays Bank PLC, as a Bank
 
 
 
 
 
By
/s/ Alicia Borys
 
 
Name:
Alicia Borys
 
 
Title:
Vice President

 
[Signature page to Bridge Term Loan Agreement]

--------------------------------------------------------------------------------

 
Goldman Sachs Bank USA, as a Bank
 
 
 
 
 
By
/s/ Charles D. Johnston
 
 
Name:
Charles D. Johnston
 
 
Title:
Authorized Signatory



[Signature page to Bridge Term Loan Agreement]


--------------------------------------------------------------------------------

 
PNC Bank, National Association, as a Bank
 
 
 
 
 
By
/s/ Thomas E. Redmond
 
 
Name:
Thomas E. Redmond
 
 
Title:
Senior Vice President

 
[Signature page to Bridge Term Loan Agreement]

--------------------------------------------------------------------------------

 
Royal Bank of Canada, as a Bank
 
 
 
 
 
By
/s/ Rahul D. Shah
 
 
Name:
Rahul D. Shah
 
 
Title:
Authorized Signatory

 
[Signature page to Bridge Term Loan Agreement]

--------------------------------------------------------------------------------

 
TD Bank, N.A., as a Bank
 
 
 
 
 
By
/s/ Vijay Prasad
 
 
Name:
Vijay Prasad
 
 
Title:
Senior Vice President

 
[Signature page to Bridge Term Loan Agreement]

--------------------------------------------------------------------------------

SCHEDULE I


COMMITMENTS AND LENDING OFFICES


Name of Bank
 
Domestic Lending Office
 
Eurodollar Lending Office
 
Commitment
 
 
 
 
Morgan Stanley Bank, N.A.
1300 Thames Street Wharf
4th Floor
Baltimore, Maryland 21231
Attention: Morgan Stanley Loan Servicing
Telephone: (443) 627-4355
Telecopier: (718) 233-2140
E-Mail: msloanservicing@morganstanley.com
1300 Thames Street Wharf
4th Floor
Baltimore, Maryland 21231
Attention: Morgan Stanley Loan Servicing
Telephone: (443) 627-4355
Telecopier: (718) 233-2140
E-Mail: msloanservicing@morganstanley.com
$684,000,000
 
 
 
 
Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf
4th Floor
Baltimore, Maryland 21231
Attention: Morgan Stanley Loan Servicing
Telephone: (443) 627-4355
Telecopier: (718) 233-2140
E-Mail: msloanservicing@morganstanley.com
1300 Thames Street Wharf
4th Floor
Baltimore, Maryland 21231
Attention: Morgan Stanley Loan Servicing
Telephone: (443) 627-4355
Telecopier: (718) 233-2140
E-Mail: msloanservicing@morganstanley.com
$171,000,000
 
 
 
 
Wells Fargo Bank, N.A.
WLS East
Loan Servicing Specialist
7711 Plantation Road – 1st Floor
MAC R4058-010
Roanoke, VA 24019-3224
Telephone: (866) 547-7249
Telecopier: (540-561-7833)
Email: RKELCLNSVmembersyndication@wellsfargo.com
WLS East
Loan Servicing Specialist
7711 Plantation Road – 1st Floor
MAC R4058-010
Roanoke, VA 24019-3224
Telephone: (866) 547-7249
Telecopier: (540-561-7833)
Email: RKELCLNSVmembersyndication@wellsfargo.com
$342,000,000
 
 
 
 
Bank of America, N.A.
CityPlace 1
185 Asylum Place
Mail Code CT2-500-35-10
Hartford, Connecticut 06103
Attn: Ashish Arora
Telephone: 860-952-7476
Telecopier: 212-293-8113
E-Mail: ashish.arora@baml.com
CityPlace 1
185 Asylum Place
Mail Code CT2-500-35-10
Hartford, Connecticut 06103
Attn: Ashish Arora
Telephone: 860-952-7476
Telecopier: 212-293-8113
E-Mail: ashish.arora@baml.com
$209,000,000
 
 

 

--------------------------------------------------------------------------------

Name of Bank  
Domestic Lending Office
 
Eurodollar Lending Office
 
Commitment
 
Union Bank, N.A.
445 South Figueroa Street
15th Floor
Los Angeles, California 90071
Attn:  Kevin Zitar
Telephone: (213) 236-5065
Telecopier: (213) 236-4096
E-Mail: Kevin.Zitar@unionbank.com
445 South Figueroa Street
15th Floor
Los Angeles, California 90071
Attn:  Kevin Zitar
Telephone: (213) 236-5065
Telecopier: (213) 236-4096
E-Mail: Kevin.Zitar@unionbank.com
$209,000,000
 
 
 
 
Barclays Bank PLC
US Loan Operations
Barclays
70 Hudson Street
Jersey City, NJ 07302
Telephone: (1) 201 499 0040
Telecopier: (1) 972 535 5728
E-mail: 19725355728@tls.ldsprod.com
US Loan Operations
Barclays
70 Hudson Street
Jersey City, NJ 07302
Telephone: (1) 201 499 0040
Telecopier: (1) 972 535 5728
E-mail: 19725355728@tls.ldsprod.com
$57,000,000
 
 
 
 
Goldman Sachs Bank USA
200 West Street
New York, New York 10282
Attn: Michelle Latzoni
Telephone: (212) 902-1099
Telecopier: (917) 977-3966
E-Mail: gs-sbd-admin-contacts@ny.email.gs.com
200 West Street
New York, New York 10282
Attn: Michelle Latzoni
Telephone: (212) 902-1099
Telecopier: (917) 977-3966
E-Mail: gs-sbd-admin-contacts@ny.email.gs.com
$57,000,000
 
 
 
 
 
 
PNC Bank, National Association
225 Fifth Avenue
Attn:  Lisa Pierce
Telephone: (412) 762-4759
Telecopier: (412) 762-2760
E-Mail: lisa.pierce@pnc.com
225 Fifth Avenue
Attn:  Lisa Pierce
Telephone: (412) 762-4759
Telecopier: (412) 762-2760
E-Mail: lisa.pierce@pnc.com
$57,000,000
 
 
 
 
Royal Bank of Canada
200 Vesey Street
New York, NY 10281
Attn: Global Loans Administration, NY
Telephone: (212) 428-6322
Telecopier: (212) 428-2372
E-Mail: julie.camarra@rbc.com
200 Vesey Street
New York, NY 10281
Attn: Global Loans Administration, NY
Telephone: (212) 428-6322
Telecopier: (212) 428-2372
E-Mail: julie.camarra@rbc.com
$57,000,000
 
 
 
 
TD Bank, N.A.
444 Madison Avenue, 2nd Floor
New York, NY 10022
Attn:  Vijay Prasad
Telephone: (646) 652-1427
Telecopier: (212) 308-0486
E-Mail: vijay.prasad@td.com
444 Madison Avenue, 2nd Floor
New York, NY 10022
Attn:  Vijay Prasad
Telephone: (646) 652-1427
Telecopier: (212) 308-0486
E-Mail: vijay.prasad@td.com
$57,000,000

--------------------------------------------------------------------------------

SCHEDULE 4.01(i)


AGREEMENTS IMPOSING RESTRICTIONS ON ABILITY OF WGP TO MAKE OR DECLARE DIVIDENDS


None



--------------------------------------------------------------------------------

SCHEDULE 5.02


EXISTING LIENS


None

--------------------------------------------------------------------------------

EXHIBIT A


NOTICE OF BORROWING


[Date]




Morgan Stanley Senior Funding, Inc., as Administrative Agent
  for the Banks parties
  to the Credit Agreement
  referred to below
1585 Broadway
New York, New York 10036
Attention: M. Charles Ray


Ladies and Gentlemen:


The undersigned, [UIL HOLDINGS CORPORATION] [WGP ACQUISITION LLC], refers to the
364-DAY BRIDGE TERM LOAN AGREEMENT, dated as of March [__], 2014 (as amended or
supplemented, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, [UIL Holdings Corporation]
[WGP Acquisition LLC], certain Banks parties thereto and Morgan Stanley Senior
Funding, Inc., as Administrative Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:


(a)            The date (which is a Business Day) of the Proposed Borrowing is
______________, 201_.


(b)            The Type of Loans comprising the Proposed Borrowing is [Base Rate
Loans] [Eurodollar Rate Loans].


(c)            The aggregate amount of the Proposed Borrowing is $__________.



--------------------------------------------------------------------------------

(d)            The Interest Period for each Eurodollar Rate Loan made as part of
the Proposed Borrowing is __ [week] [month[s]].




 
Very truly yours,
 
 
 
 
 
[UIL HOLDINGS CORPORATION]
 
 
[WGP ACQUISITION LLC]
 
 
 
 
 
By
 
 
 
 
Name:
 
 
 
 
Title:
 
 

 



--------------------------------------------------------------------------------



EXHIBIT B


CUSIP No. __________


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below, and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Bank)][the respective Assignors (in
their respective capacities as Banks)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.


1.
Assignor[s]:
 
 
 
 
 
 
 
[Assignor [is] [is not] a Defaulting Bank]
 
 
 
 
 
2.
Assignee[s]:
 
 

 

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

--------------------------------------------------------------------------------

2
 
 
 
 
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Bank]
 
 
 
 
3.
Borrower(s):
 
 
 
 
 
 
4.
Administrative Agent:
Morgan Stanley Senior Funding, Inc., as the administrative agent under the
Credit Agreement
 
 
 
 
5.
Credit Agreement:
The $1,900,000,000 364-DAY BRIDGE TERM LOAN AGREEMENT, dated as of March [  ],
2014, among UIL Holdings Corporation, WGP Acquisition LLC, the Banks parties
thereto, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and the
other agents parties thereto
 
 
 
 
6.
Assigned Interest[s]:
 
 

 
Assignor[s]5
Assignee[s]6
Aggregate
Amount of
Commitment/Loans
for all
 Banks7
Amount of
Commitment/Loans
 Assigned8
Percentage
 Assigned of
Commitment/
Loans8
CUSIP
 Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.            Trade
Date:                                        ______________]9


[Page break]



--------------------------------------------------------------------------------

5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------

3
Assignment Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


 
ASSIGNOR[S]10
 
[NAME OF ASSIGNOR]
 
 
 
 
 
By:
 
 
 
Title:
 



 
[NAME OF ASSIGNOR]
 
 
 
 
 
By:
 
 
 
Title:
 



 
ASSIGNOR[S]11
 
[NAME OF ASSIGNEE]
 
 
 
 
 
By:
 
 
 
Title:
 



 
[NAME OF ASSIGNEE]
 
 
 
 
 
By:
 
 
 
Title:
 

 
Consented to and Accepted:

MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent
 
 
 
 
 
By:
 
 
 
Title:
 
 



[Consented to:]12
 
[NAME OF RELEVANT PARTY]
 
 
 
 
 
By:
 
 
 
Title:
 
 




--------------------------------------------------------------------------------

10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
12 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

--------------------------------------------------------------------------------

ANNEX 1


[__________________]13
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.            Representations and Warranties.


1.1            Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Bank; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.            Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Bank under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
8.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 8.06(b)(iii) of the Credit Agreement),
(iii) from and after the Assignment Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Bank
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Bank, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.
 

--------------------------------------------------------------------------------

13 Describe Credit Agreement at option of Administrative Agent.



--------------------------------------------------------------------------------

2
2.            Payments.  From and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date.14  Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Assignment
Effective Date to [the][the relevant] Assignee.


3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 

--------------------------------------------------------------------------------

14 The Administrative Agent should consider whether this method conforms to its
systems.  In some circumstances, the following alternative language may be
appropriate:
“From and after the Assignment Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Assignment
Effective Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Assignment Effective Date or with respect to the making of this assignment
directly between themselves.”

--------------------------------------------------------------------------------

EXHIBIT C
FORM OF SOLVENCY CERTIFICATE


SOLVENCY CERTIFICATE
of
[UIL HOLDINGS CORPORATION][WGP ACQUISITION LLC]
AND ITS SUBSIDIARIES


Pursuant to Section 3.02(f) of the 364-DAY BRIDGE TERM LOAN AGREEMENT dated as
of [__], 2014 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among UIL Holdings Corporation (the “Parent”), WGP
Acquisition LLC (“WGP” and, together with the Parent, the “Borrowers”), the
banks parties thereto (the “Banks”) and Morgan Stanley Senior Funding, Inc., as
Administrative Agent, the undersigned hereby certifies, solely in such
undersigned’s capacity as [chief financial officer] [chief accounting
officer][treasurer] [specify other officer with equivalent duties] of
[Parent][WGP], and not individually, as follows:


As of the date hereof, after giving effect to the consummation of the
Acquisition, including the making of the Loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such indebtedness:



a. The fair value of the assets of [Parent][WGP] and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;




b. The present fair saleable value of the property of [Parent][WGP] and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;




c. [Parent][WGP] and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and




d. [Parent][WGP] and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.



For purposes of this certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.


[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[treasurer] [specify other officer with equivalent duties] of [Parent][WGP], on
behalf of [Parent][WGP], and not individually, as of the date first stated
above.
 
 
[
]
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 

--------------------------------------------------------------------------------

EXHIBIT D-1


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the 364-DAY BRIDGE TERM LOAN AGREEMENT dated as of
[__], 2014 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among UIL Holdings Corporation (the “Parent”), WGP
Acquisition LLC (“WGP” and, together with the Parent, the “Borrowers”), the
banks parties thereto (the “Banks”) and Morgan Stanley Senior Funding, Inc., as
Administrative Agent.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF BANK]
By:    
 
Name:
 
Title:
 
 
Date:
________ __, 20__




--------------------------------------------------------------------------------

EXHIBIT D-2


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the 364-DAY BRIDGE TERM LOAN AGREEMENT dated as of
[__], 2014 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among UIL Holdings Corporation (the “Parent”), WGP
Acquisition LLC (“WGP” and, together with the Parent, the “Borrowers”), the
banks parties thereto (the “Banks”) and Morgan Stanley Senior Funding, Inc., as
Administrative Agent.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
By:    
 
Name:
 
Title:
 
 
Date:
________ __, 20__

 

--------------------------------------------------------------------------------

EXHIBIT D-3


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the 364-DAY BRIDGE TERM LOAN AGREEMENT dated as of
[__], 2014 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among UIL Holdings Corporation (the “Parent”), WGP
Acquisition LLC (“WGP” and, together with the Parent, the “Borrowers”), the
banks parties thereto (the “Banks”) and Morgan Stanley Senior Funding, Inc., as
Administrative Agent.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
By:    
 
Name:
 
Title:
 
 
Date:
________ __, 20__

 

--------------------------------------------------------------------------------

EXHIBIT D-4


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the 364-DAY BRIDGE TERM LOAN AGREEMENT dated as of
[__], 2014 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among UIL Holdings Corporation (the “Parent”), WGP
Acquisition LLC (“WGP” and, together with the Parent, the “Borrowers”), the
banks parties thereto (the “Banks”) and Morgan Stanley Senior Funding, Inc., as
Administrative Agent.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF BANK]
By:      
 
Name:
 
Title:
 
 
Date:
________ __, 20__




--------------------------------------------------------------------------------

EXHIBIT E-1


FORM OF OPINION OF COUNSEL OF THE BORROWERS


[LETTERHEAD OF SULLIVAN & CROMWELL LLP]


[DATE]


Each of the Banks party to the Credit Agreement referred to below.


Morgan Stanley Senior Funding, Inc.,
                    as Administrative Agent under the Credit Agreement referred
to below.


Ladies and Gentlemen:
 
We have acted as counsel for UIL Holdings Corporation (“Parent”), a Connecticut
corporation, and WGP Acquisition LLC, a Delaware limited liability company
(“WGP”), in connection with the 364-Day Bridge Term Loan  Agreement, dated as of
March 28, 2014 (the “Credit Agreement”), among the Parent, WGP, each of the
banks party thereto (the “Banks”) and Morgan Stanley Senior Funding, Inc. as
administrative agent for the Banks (the “Agent”).  Capitalized terms used herein
and not otherwise defined have the meanings ascribed thereto in the Credit
Agreement.
For purposes of this opinion, “Opinion Party” means each of the Parent and WGP.
 
We have reviewed copies of the Credit Agreement, the agreements listed in
Exhibit A hereto and originals or duplicates or certified, conformed or
photostatic copies of such corporate records, certificates, agreements and other
documents of public officials and of the Opinion Parties, and such questions of
law, as we have considered necessary or appropriate for the purposes of this
opinion.
 
Upon the basis of such examination, it is our opinion that:
 
(1)            WGP is an existing limited liability company in good standing
under the laws of the State of Delaware.
 
(2)            The Credit Agreement has been duly authorized, executed and
delivered by WGP.
 
(3)             The Credit Agreement constitutes a valid and legally binding
obligation of each Opinion Party enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
 
(4)            Neither Opinion Party is an “investment company” as defined in
the Investment Company Act of 1940, as amended.
 
(5)            (a) The execution and delivery of the Credit Agreement by WGP do
not, and the borrowing and repayment of the Loans by WGP will not, violate its 
certificate of formation or limited liability company agreement as in effect on
the date hereof, and (b) the execution and delivery of the Credit Agreement by
the Opinion Parties do not, and the borrowing and repayment of the Loans by the
Opinion Parties will not, result in a default under or breach or violation of
the agreements listed in Exhibit A hereto; provided, however, that we are
expressing no opinion in clause (b) as to compliance with any financial or
accounting test, or any limitation or restriction expressed as a dollar amount,
ratio or percentage in any of the agreements listed in Exhibit A hereto.

--------------------------------------------------------------------------------

The Banks party to the Credit Agreement and
Morgan Stanley Senior Funding, Inc.,
as Administrative Agent
-3-

 
(6)            All regulatory consents, authorizations, approvals and filings
required to be obtained or made by each Opinion Party under the Covered Laws for
the execution and delivery by such Opinion Party of the Credit Agreement and the
borrowing and repayment of the Loans by such Opinion Party have been obtained or
made.

 
(7)            The execution and delivery by each Opinion Party of the Credit
Agreement do not, and the borrowing and repayment of the Loans by such Opinion
Party will not, violate any Covered Laws.
 
In rendering the foregoing opinion we express no opinion with respect to:
 
(i)                  the enforceability of the sections of the Credit Agreement
providing for indemnification which may be limited by laws limiting the
enforceability of provisions exculpating or exempting a party from, or requiring
indemnification of a party for, its own action or inaction, to the extent that
such action or inaction involves gross negligence, recklessness or willful or
unlawful conduct or otherwise violates public policy;
 
(ii)                  the enforceability of provisions in the Credit Agreement
to the effect that terms may not be waived or modified except in writing may be
limited in certain circumstances;
 
(iii)                the effect of the laws of any jurisdiction in which any
Bank is located (other than the State of New York) that limit (A) the interest,
fees or other charges such Bank may impose for the loan or use of money or other
credit, (B) the validity of any provision in the Credit Agreement that relates
to the subject matter jurisdiction of any court, (C) the right of set-off
without notice and (D) a waiver of defense or waiver of inconvenient forum; and
 
(iv)                 any provision of the Credit Agreement to the extent that
any such provision is governed by the laws of any jurisdiction other than the
State of New York and the Federal laws of the United States.
 
In rendering our opinions, we have, with your approval, relied as to certain
matters on information obtained from public officials, officers of the Opinion
Parties and other sources believed by us to be responsible, and we have assumed,
with your approval, (i) the due authorization, execution and delivery of the
Credit Agreement by each of the parties thereto (other than WGP); (ii) the
genuineness of all signatures on all documents submitted to us; (iii) the
authenticity and completeness of all documents, records, certificates and other
instruments reviewed by us; (iv) that photocopy, electronic, certified,
conformed, facsimile and other copies of originals conform to the original
documents, records, certificates and instruments; (v) the legal capacity of all
individuals executing documents; (vi) that the Credit Agreement is the valid and
binding obligation of each party thereto (other than the Opinion Parties) under
New York law in accordance with its terms, and (vii) the execution, delivery and
performance of the Credit Agreement by the Opinion Parties do not require the
Opinion Parties to obtain any regulatory consent, authorization or approval or
make any regulatory filing that has not been obtained or made (other than those
required to be obtained or made by each Opinion Party under the Covered Laws for
the execution and delivery by such Opinion Party of the Credit Agreement and the
borrowing and repayment of the Loans by such Opinion Party), in each case,
assumptions that we have not independently verified.



--------------------------------------------------------------------------------

The Banks party to the Credit Agreement and
Morgan Stanley Senior Funding, Inc.,
as Administrative Agent
-4-

 
The opinions expressed in this opinion letter are limited to the Federal law of
the United States, the laws of the State of New York, the General Corporation
Law of the State of Delaware and the Limited Liability Company Act of the State
of Delaware.


With respect to all matters of Connecticut law, we understand that you are
relying upon the opinion, dated [_], of Leonard Rodriguez, Parent’s Managing
Counsel delivered to you pursuant to Section 3.02(e)(ii) of the Credit
Agreement, and our opinion is subject to the same assumptions, qualifications
and limitations with respect to such matters as are contained in such opinion of
Leonard Rodriguez, Parent’s Managing Counsel.


For purposes of paragraphs (6) and (7) above, “Covered Laws” means the Federal
laws of the United States, the laws of the State of New York (including the
published rules or regulations thereunder), the General Corporation Law of the
State of Delaware and the Limited Liability Company Act of the State of Delaware
that in our experience normally are applicable to general business corporations
and transactions such as those contemplated by the Credit Agreement; provided,
however, that, for purposes of paragraphs (6) and (7) above, such term does not
include federal or state securities laws, other antifraud laws and fraudulent
transfer laws, tax laws, the Employee Retirement Income Security Act of 1974,
antitrust laws or any law that is applicable to the Opinion Parties, the Credit
Agreement or the transactions contemplated thereby as part of a regulatory
regime applicable to the Opinion Parties or their respective affiliates due to
their status, business or assets.


As contemplated by the qualifications set forth in paragraph (3) above, in
rendering the foregoing opinion, we are expressing no opinion as to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights.  Also, we are expressing no opinion
as to Federal or state laws relating to fraudulent transfers.
 
This opinion is being delivered pursuant to the requirement of Section
3.02(e)(i) of the Credit Agreement by us as counsel for the Company and is
solely for the benefit of you and your successors and assigns permitted under
the terms of the Credit Agreement and may not be relied upon by any other
person.



· Very truly yours,

 
·

--------------------------------------------------------------------------------

· EXHIBIT A
· AGREEMENTS
·
1.            Amended and Restated Credit Agreement, dated as of November 30,
2011, among the Parent, The United Illuminating Company, The Southern
Connecticut Gas Company, Connecticut Natural Gas Corporation, The Berkshire Gas
Company,  each of the Banks party thereto, JPMorgan Chase Bank, N.A. and Union
Bank, N.A. as LC Banks, and JPMorgan Chase Bank, N.A. as Administrative Agent,
as amended on March 17, 2014.


2.            Senior Indenture, dated as of October 7, 2010, between the Parent
and The Bank of New York Mellon as Trustee.
 
3.            First Supplemental Indenture to Senior Indenture, dated as of
October 7, 2010, between the Parent and The Bank of New York Mellon as Trustee.
 
[To include any additional material debt agreements entered into after the date
of the Credit Agreement to which either Opinion Party is party as of the Closing
Date, to the extent reasonably requested by the Administrative Agent.]



--------------------------------------------------------------------------------

EXHIBIT E-2


FORM OF OPINION OF IN-HOUSE COUNSEL OF PARENT
 
[LETTERHEAD OF UIL HOLDINGS CORPORATION]
 
 
[DATE]

 
Each of the Banks party to the Credit Agreement referred to below.


Morgan Stanley Senior Funding, Inc.,
as Administrative Agent under the Credit Agreement referred to below.


Ladies and Gentlemen:


I am Managing Counsel of UIL Holdings Corporation, a Connecticut corporation
(the “Company”), and as such, have served as counsel for the Company in
connection with the 364-Day Bridge Term Loan  Agreement, dated as of March 28,
2014 (the “Credit Agreement”), among the Company, WGP Acquisition LLC (“WGP”),
each of the banks party thereto (the “Banks”) and Morgan Stanley Senior Funding,
Inc. as administrative agent for the Banks (the “Agent”).  Capitalized terms
used herein and not otherwise defined have the meanings ascribed thereto in the
Credit Agreement.
 
For the purposes of this opinion I, or attorneys under my supervision, have
examined:
 

 
(1)
the Certificate of Incorporation of the Company, including all amendments as in
effect at the date hereof;

 

 
(2)
the Bylaws of the Company, including all amendments as in effect at the date
hereof; and

 

 
(3)
the Credit Agreement.

 
I have also reviewed such corporate records, certificates and other documents,
and such questions of law, as I have considered necessary or appropriate for the
purposes of this opinion.
 
In my examination, I have assumed (i) the genuineness of all signatures, (ii)
the legal capacity of all natural persons, (iii) the authenticity of all
documents submitted to me as originals, (iv) the conformity to original
documents of all documents submitted to me as conformed, facsimile, electronic
or photostatic copies, (v) the due authorization of the execution, delivery and
performance of the Credit Agreement by the parties signatory thereto (other than
the Company), (vi) the execution and delivery of the Credit Agreement by the
parties signatory thereto (other than the Company) and (vii) the enforceability
thereof against such other parties in accordance with the terms thereof.  I have
also assumed the accuracy of and relied upon, as to matters of fact, the
representations, warranties and covenants of the parties thereto in the Credit
Agreement.
 
Based upon the foregoing, and subject to the other exceptions, qualifications,
limitations and assumptions set forth herein, I am of the opinion that:

--------------------------------------------------------------------------------

The Banks party to the Credit Agreement and
Morgan Stanley Senior Funding, Inc.,
as Administrative Agent
-2-

 
(i) The Company is an existing corporation in good standing under the laws of
Connecticut.
 
(ii) The Credit Agreement has been duly authorized, executed and delivered by
the Company.
 
(iii) The execution and delivery of the Credit Agreement by the Company do not,
and the borrowing and repayment of the Loans by the Company will not, violate
its certificate of incorporation or bylaws as in effect on the date hereof.
 
(iv) Except as described in (a) the financial statements furnished pursuant to
Section 4.01(e) of the Credit Agreement and in the Parent’s Annual Report on
Form 10-K for the fiscal year ended December 31, 201[3] (including the notes in
the financial statements included therein)* or (b) Annex A attached hereto, as
of the date hereof, there is no litigation, proceeding or governmental
investigation pending or, to my knowledge, overtly threatened against the
Company or WGP that would have a material adverse effect on the business, assets
or financial condition of the Company or WGP and their respective Subsidiaries
taken as a whole or that would materially adversely affect the ability of the
Company or WGP to perform their respective obligations under the Credit
Agreement.
 
(v) As of the date hereof, no authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the execution, delivery and performance of the Credit Agreement by
each of the Company and WGP that has not been obtained or made.
 
My opinions herein are subject to the exceptions, qualifications and limitations
set forth above, as well as the following further exceptions, qualifications and
limitations:
 
A.            This opinion letter is limited to the opinions expressly set forth
herein, as qualified, and no opinion is implied or may be inferred beyond the
opinions expressly so stated.
 
B.            This opinion is rendered as of the date hereof, and I undertake
no, and hereby disclaim any, obligation to advise you of any changes of law or
any new developments which might affect any matters or opinions set forth
herein, or otherwise update this opinion.
 
C.            I express no opinion as to the laws of any jurisdiction other than
the laws of the State of Connecticut, as currently in effect.
 
D.            This opinion is being delivered pursuant to the requirement of
Section 3.02(e)(ii) of the Credit Agreement by me as counsel for the Company and
is solely for the benefit of you and your successors and assigns permitted under
the terms of the Credit Agreement.
Very truly yours,


* To update to fiscal year of most recent Parent’s Annual Report on Form 10-K





--------------------------------------------------------------------------------